Exhibit 10.34

NOVELLUS SYSTEMS, INC.

2011 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

 

Grantee’s Name and Address:

              

You (the “Grantee”) have been granted shares of Common Stock of the Company (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Award (the “Notice”), the Novellus Systems, Inc. 2011 Stock Incentive Plan, as
amended from time to time (the “Plan”) and the Restricted Stock Award Agreement
(the “Agreement”) attached hereto, as follows. Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Notice.

 

Award Number

      

Date of Award

      

Total Number of Shares of Common Stock Awarded (the “Shares”)

      

Aggregate Fair Market Value of the Shares

  $     

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Shares will “vest” in accordance
with the following schedule:

[INSERT VESTING SCHEDULE]

In the event of the Grantee’s Retirement (as defined in this Notice), an
additional portion of the Shares equal to the number of Shares that would have
vested in each twelve-month period following such Retirement had the Grantee’s
Continuous Service continued throughout such period(s) (such number to be
determined in accordance with the vesting schedule set forth above and without
taking into account any acceleration of vesting set forth herein) will
accelerate and vest for every five (5) full years of the Grantee’s Eligible
Service (also as defined herein) immediately prior to the effective date of such
Retirement; provided, however, that in no event shall more than 100% of the
Shares become vested. For example, if the Grantee’s period of Eligible Service
immediately prior to such Retirement were twelve (12) years, then the number of
Shares that otherwise would have vested in the twenty-four (24) months following
such Retirement (without taking into account any acceleration of vesting) would
vest immediately prior to the effective date of such Retirement, provided that
no more than 100% of the Shares could become vested. For purposes of this
Notice, “Eligible Service” means the aggregate

 

1



--------------------------------------------------------------------------------

period of the Grantee’s provision of services (i) to the Company or a Related
Entity as an Employee and (ii) to any entity acquired by the Company or a
Related Entity as an employee, calculated from the “seniority date” recognized
by the Company. For purposes of this Notice, “Retirement” means the Grantee’s
termination of Continuous Service if, as of the effective date of such
termination, the sum of the Grantee’s (i) age in years and (ii) years of
Eligible Service is equal to or greater than seventy (70).

During any authorized leave of absence, the vesting of the Shares as provided in
this Vesting Schedule shall be determined in accordance with the Company’s leave
of absence policy, as it may be amended from time to time.

In the event a Corporate Transaction occurs and, on the date of or within twelve
(12) months after the Corporate Transaction, the Grantee’s Continuous Service is
involuntarily terminated by the Company other than for Cause or voluntarily
terminated by the Grantee for Good Reason, one hundred percent (100%) of the
Shares shall become vested immediately prior to such termination of Continuous
Service.

For purposes of this Notice and the Agreement:

“Cause” means with respect to the termination by the Company or a Related Entity
of the Grantee’s Continuous Service, that such termination is for “Cause” as
such term (or word of like import) is expressly defined in a then-effective
written agreement between the Grantee and the Company or such Related Entity, or
in the absence of such then-effective written agreement and definition, is based
on, in the determination of the Administrator, the Grantee’s: (i) performance of
any act or failure to perform any act in bad faith and to the detriment of the
Company or a Related Entity; (ii) dishonesty, intentional misconduct or material
breach of any agreement with the Company or a Related Entity; or
(iii) conviction for, or guilty plea to, a felony.

“Good Reason” means the Grantee’s voluntary termination of Continuous Service
within ninety (90) days following the end of the Cure Period (as defined below)
as a result of a material diminution of the Grantee’s authority, duties, or
responsibilities, relative to the Grantee’s authority, duties, or
responsibilities in effect immediately prior to such reduction, without the
Grantee’s written consent; provided, however, that the Grantee must provide
written notice to the Company of the condition that could constitute a “Good
Reason” event within ninety (90) days of the initial existence of such condition
and such condition must not have been remedied by the Company within thirty
(30) days (the “Cure Period”) of such written notice.

In the event the Grantee’s Continuous Service terminates due to death or
Disability, up to one hundred percent (100%) of the total number of Shares
awarded will accelerate and vest immediately prior to such termination of
Continuous Service. For example, if the Grantee was granted 1000 Shares, and as
of immediately prior to the Grantee’s termination, the Award was vested as to
250 Shares and unvested as to 750 Shares, the number of Shares that would
accelerate in connection with the Grantee’s termination due to death or
Disability would be 750 Shares.

Notwithstanding any other provision of this Notice or the Agreement, if a
termination of the Grantee’s Continuous Service would constitute both a
termination due to Retirement and a termination due to death or Disability, then
for purposes of accelerated vesting of the Shares, the

 

2



--------------------------------------------------------------------------------

Grantee’s service shall be deemed to have terminated for the reason that
provides the greatest acceleration of vesting.

In the event of the Grantee’s change in status from Employee to Consultant or
Director or from an Employee whose customary employment is 20 hours or more per
week to an Employee whose customary employment is fewer than 20 hours per week,
vesting of the Shares shall continue in accordance with the Vesting Schedule set
forth above (other than with respect to “Eligible Service”) and the terms of
this Notice, the Agreement and the Plan, unless affirmatively determined
otherwise by the Administrator.

At the time of the termination of the Grantee’s Continuous Service, the Board of
Directors may, in the exercise of its sole discretion, accelerate the vesting of
all or some portion of the remaining unvested Shares as the Board of Directors
determines is appropriate taking into account the circumstances of such
termination.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to forfeiture to
the Company. Shares that have not vested are deemed “Restricted Shares.” If the
Grantee would become vested in a fraction of a Restricted Share, such Restricted
Share shall not vest until the Grantee becomes vested in the entire Share.

Except as set forth above, vesting shall cease upon the date of termination of
the Grantee’s Continuous Service for any reason, excluding death, Disability or
Retirement. Except as set forth above, in the event the Grantee’s Continuous
Service is terminated for any reason, excluding death, Disability or Retirement,
any Restricted Shares held by the Grantee immediately following such termination
of Continuous Service shall be deemed reconveyed to the Company and the Company
shall thereafter be the legal and beneficial owner of the Restricted Shares and
shall have all rights and interest in or related thereto without further action
by the Grantee. In the event the Grantee terminates Continuous Service due to
death or Disability, any Restricted Shares held by the Grantee immediately
following such termination of Continuous Service after taking into account the
vesting acceleration set forth above shall be deemed reconveyed to the Company
and the Company shall thereafter be the legal and beneficial owner of the
Restricted Shares and shall have all rights and interest in or related thereto
without further action by the Grantee. If the Grantee’s Continuous Service
terminates as a result of the Grantee’s Retirement (as defined in this Notice),
the number of Shares that would have vested in each twelve-month period
following such Retirement had the Grantee’s Continuous Service continued
throughout such period(s) (without taking into account any acceleration of
vesting set forth herein) shall vest for every five (5) full years of the
Grantee’s Eligible Service immediately prior to such termination of Continuous
Service, and any remaining Restricted Shares held by the Grantee immediately
following such termination of Continuous Service shall be deemed reconveyed to
the Company and the Company shall thereafter be the legal and beneficial owner
of the Restricted Shares and shall have all rights and interest in or related
thereto without further action by the Grantee. The foregoing forfeiture
provisions set forth in this Notice as to Restricted Shares shall apply to the
new capital stock or other property (including cash paid other than as a regular
cash dividend) received in exchange for the Shares in consummation of any
transaction described in Section 10 of the Plan and such stock or property shall
be deemed

 

3



--------------------------------------------------------------------------------

Additional Securities (as defined in the Agreement) for purposes of the
Agreement, but only to the extent the Shares are at the time covered by such
forfeiture provisions.

By the Grantee’s electronic acceptance of this Award and by the acceptance of
the Company’s representative below, the Company and the Grantee have executed
this Notice and agree that the Award is to be governed by the terms and
conditions of this Notice, the Plan, and the Agreement.

 

Novellus Systems, Inc.,

a California corporation

By:     Title:     Date:    

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
GRANTEE’S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

IN THE EVENT OF THE TERMINATION OF THE GRANTEE’S CONTINUOUS SERVICE FOR ANY
REASON, THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE COMPANY SHALL NOT BE LIABLE
TO THE GRANTEE FOR THE LOSS OF ANY EXISTING OR POTENTIAL GAIN FROM THIS AWARD OR
ANY OTHER AWARD GRANTED UNDER THE PLAN OR OTHERWISE. THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT GRANTEE SHALL HAVE NO RIGHT OR CLAIM TO ANY AWARDS
UNDER THE PLAN EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR OTHER
AGREEMENT WITH THE COMPANY. THERE IS NO OBLIGATION ON THE PART OF THE COMPANY OR
ANY RELATED ENTITY FOR UNIFORMITY OF TREATMENT OF THE GRANTEE WITH OTHER
PARTICIPANTS IN THE PLAN OR WITH OTHER EMPLOYEES OF THE COMPANY OR ANY RELATED
ENTITY.

The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the

 

4



--------------------------------------------------------------------------------

Grantee to liability for engaging in any transaction involving the sale of the
Company’s Shares. The Grantee further acknowledges and agrees that, prior to the
sale of any Shares acquired under this Award, it is the Grantee’s responsibility
to determine whether or not such sale of Shares will subject the Grantee to
liability under insider trading rules or other applicable federal securities
laws.

The Grantee understands that the Award is subject to the Grantee’s consent to
access, and acknowledgement of having accessed, the Plan prospectus in
connection with the Form S-8 registration statement for the Plan, any updates
thereto, the Plan, the Agreement and this Notice (collectively, the “Plan
Documents”) in electronic form through the Fidelity web page at the following
address: netbenefits.fidelity.com or such other address as is provided by
notification from time to time. By accepting the grant of the Award, the Grantee
hereby: (i) consents to access electronic copies (instead of receiving paper
copies) of the Plan Documents via the Fidelity web page or such other web page
as is provided by notification from time to time, (ii) represents that the
Grantee has access to the internet generally; (iii) acknowledges receipt of
electronic copies, or that the Grantee is already in possession of paper copies,
of the Plan Documents and the Company’s most recent annual report to
shareholders; and (iv) represents that the Grantee is familiar with the terms
and provisions of the Plan Documents and accepts the Award subject to all of the
terms and provisions of the Plan Documents.

The Grantee may receive, without charge, upon written or oral request, paper
copies of any or all of the Plan Documents, documents incorporated by reference
in the Form S-8 registration statement for the Plan, and the Company’s most
recent annual report to shareholders by requesting them from Stock
Administration at Novellus Systems, Incorporated, 4000 North First Street, San
Jose, CA 95134, Attn. Stock Administration M/S 90-2B. Telephone (408) 943-9700,
email: stock.administration@novellus.com.

The Grantee has reviewed this Notice, the Plan, and the Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice, the
Plan and the Agreement. The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Agreement shall be resolved by the Administrator in accordance with Section 12
of the Agreement. The Grantee further agrees to the venue selection in
accordance with Section 13 of the Agreement. The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.

 

5



--------------------------------------------------------------------------------

NOVELLUS SYSTEMS, INC.

2011 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

1. Issuance of Shares. Novellus Systems, Inc., a California corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Award (the “Notice”), the Total Number of Shares of Common
Stock Awarded set forth in the Notice (the “Shares”), subject to the Notice,
this Restricted Stock Award Agreement (the “Agreement”) and the terms and
provisions of the Company’s 2011 Stock Incentive Plan, as amended from time to
time (the “Plan”), which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement. All Shares issued hereunder will be deemed issued to
the Grantee as fully paid and nonassessable shares, and the Grantee will have
the right to vote the Shares at meetings of the Company’s shareholders. The
Company shall pay any applicable stock transfer taxes imposed upon the issuance
of the Shares to the Grantee hereunder.

2. Transfer Restrictions. The Shares issued to the Grantee hereunder may not be
sold, transferred by gift, pledged, hypothecated, or otherwise transferred or
disposed of by the Grantee prior to the date when the Shares become vested
pursuant to the Vesting Schedule set forth in the Notice. Any attempt to
transfer Restricted Shares in violation of this Section 2 will be null and void
and will be disregarded.

3. Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Agreement and the payment of withholding taxes (if any)
pursuant to Section 5 of this Agreement, the Grantee agrees, immediately upon
receipt of the certificate(s) for the Restricted Shares, to deliver such
certificate(s), together with an Assignment Separate from Certificate in the
form attached hereto as Exhibit A, executed in blank by the Grantee with respect
to each such stock certificate, to the Secretary or Assistant Secretary of the
Company, or their designee, to hold in escrow for so long as such Restricted
Shares have not vested pursuant to the Vesting Schedule set forth in the Notice,
with the authority to take all such actions and to effectuate all such transfers
and/or releases as may be necessary or appropriate to accomplish the objectives
of this Agreement in accordance with the terms hereof. The Grantee hereby
acknowledges that the appointment of the Secretary or Assistant Secretary of the
Company (or their designee) as the escrow holder hereunder with the stated
authorities is a material inducement to the Company to make this Agreement and
that such appointment is coupled with an interest and is accordingly
irrevocable. The Grantee agrees that such escrow holder shall not be liable to
any party hereto (or to any other party) for any actions or omissions unless
such escrow holder is grossly negligent relative thereto. The escrow holder may
rely upon any letter, notice or other document executed by any signature
purported to be genuine and may resign at any time. Upon the vesting of the
Restricted Shares, the escrow holder will, without further order or instruction,
transmit to the Grantee the certificate evidencing such Shares, subject,
however, to satisfaction of any withholding obligations provided in Section 5
below.

 

1



--------------------------------------------------------------------------------

4. Distributions. The Company shall disburse to the Grantee all regular cash
dividends with respect to the Shares and Additional Securities (whether vested
or not), less any applicable withholding obligations.

5. Withholding of Taxes.

(a) General. The Grantee is ultimately liable and responsible for all taxes owed
by the Grantee in connection with the Award, regardless of any action the
Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the Company nor any
Related Entity makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the grant or vesting of the Award or
the subsequent sale of Shares subject to the Award. The Company and its Related
Entities do not commit and are under no obligation to structure the Award to
reduce or eliminate the Grantee’s tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.

(i) By Share Withholding. To the extent the vesting of any Shares occurs during
a “blackout period” of the Company wherein certain Employees are precluded from
selling Shares and unless the Grantee determines to satisfy the Tax Withholding
Obligation by some other means in accordance with clause (iii) below, the
Grantee authorizes the Company to withhold from those Shares issuable to the
Grantee the whole number of Shares sufficient to satisfy the minimum applicable
Tax Withholding Obligation. The Grantee acknowledges that the withheld Shares
may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation. Accordingly, the Grantee agrees to pay to the Company or any Related
Entity as soon as practicable, including through additional payroll withholding,
any amount of the Tax Withholding Obligation that is not satisfied by the
withholding of Shares described above.

(ii) By Sale of Shares. Unless the Grantee determines to satisfy the Tax
Withholding Obligation by some other means in accordance with clause
(iii) below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf a
whole number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation. Such Shares will be sold on the
day such Tax Withholding Obligation arises (e.g., a vesting date) or as soon
thereafter as practicable. The Grantee will be responsible for all broker’s fees
and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of such sale exceed the Grantee’s minimum
Tax Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee. The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum
Tax Withholding Obligation. Accordingly, the Grantee agrees to

 

2



--------------------------------------------------------------------------------

pay to the Company or any Related Entity as soon as practicable, including
through additional payroll withholding, any amount of the Tax Withholding
Obligation that is not satisfied by the sale of Shares described above.

(iii) By Check, Wire Transfer or Other Means. At any time not less than five
(5) business days before any Tax Withholding Obligation arises (e.g., a vesting
date), the Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax Withholding Obligation by (x) wire transfer to such account
as the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the
Administrator.

Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus and severance payments) payable to the Grantee by the
Company and/or a Related Entity. Furthermore, in the event of any determination
that the Company has failed to withhold a sum sufficient to pay all withholding
taxes due in connection with the Award, the Grantee agrees to pay the Company
the amount of such deficiency in cash within five (5) days after receiving a
written demand from the Company to do so, whether or not the Grantee is an
employee of the Company at that time.

6. Additional Securities. Any securities or cash received (other than a regular
cash dividend) as the result of ownership of the Restricted Shares (the
“Additional Securities”), including, but not by way of limitation, warrants,
options and securities received as a stock dividend or stock split, or as a
result of a recapitalization or reorganization or other similar change in the
Company’s capital structure, shall be retained in escrow in the same manner and
subject to the same conditions and restrictions as the Restricted Shares with
respect to which they were issued, including, without limitation, the Vesting
Schedule set forth in the Notice. The Grantee shall be entitled to direct the
Company to exercise any warrant or option received as Additional Securities upon
supplying the funds necessary to do so, in which event the securities so
purchased shall constitute Additional Securities, but the Grantee may not direct
the Company to sell any such warrant or option. If Additional Securities consist
of a convertible security, the Grantee may exercise any conversion right, and
any securities so acquired shall constitute Additional Securities. In the event
of any change in certificates evidencing the Shares or the Additional Securities
by reason of any recapitalization, reorganization or other transaction that
results in the creation of Additional Securities, the escrow holder is
authorized to deliver to the issuer the certificates evidencing the Shares or
the Additional Securities in exchange for the certificates of the replacement
securities.

7. Stop-Transfer Notices. In order to ensure compliance with the restrictions on
transfer set forth in this Agreement, the Notice or the Plan, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

8. Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or (ii) to treat as owner of such Shares
or to accord the right to vote

 

3



--------------------------------------------------------------------------------

or pay dividends to any purchaser or other transferee to whom such Shares shall
have been so transferred.

9. Restrictive Legends. The Grantee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED
SHAREHOLDER. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.

10. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

11. Construction. The captions used in this Agreement are inserted for
convenience and shall not be deemed a part of this Agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

12. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

13. Venue. The parties agree that any suit, action, or proceeding arising out of
or relating to the Notice, the Plan or this Agreement shall be brought in the
United States District Court for the Northern District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of Santa Clara) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. If any
one or more provisions of this Section 13

 

4



--------------------------------------------------------------------------------

shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

14. Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement by and among, as applicable, the
Grantee’s employer, the Company, and any Related Entity for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan. The Grantee understands that the Company or any Related Entity may
hold certain personal information about the Grantee, including, but not limited
to, the Grantee’s name, home address and telephone number, date of birth, social
security/insurance number or other identification number, salary, nationality,
job title, any shares of Common Stock or directorships held in the Company,
details of all awards or any other entitlement to shares awarded, canceled,
vested, unvested or outstanding in the Grantee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Grantee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Grantee’s country, or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Grantee’s
country. The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee’s local human resources representative. The Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Grantee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker, escrow agent or other third party with whom
the Shares received upon vesting of the Units may be deposited. The Grantee
understands that Data will be held pursuant to this Section 14 only as long as
is necessary to implement, administer and manage the Grantee’s participation in
the Plan. The Grantee understands that the Grantee may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative. The Grantee understands that refusal or withdrawal of
consent may affect the Grantee’s ability to participate in the Plan. For more
information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that the Grantee may contact the
Grantee’s local human resources representative.

15. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

END OF AGREEMENT

 

5



--------------------------------------------------------------------------------

EXHIBIT A

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

[Please print out and sign this document but do not date it. The date and
information of the transferee will be completed if and when the shares are
assigned.]

FOR VALUE RECEIVED,                      hereby sells, assigns and transfers
unto                     ,                  (            ) shares of the Common
Stock of Novellus Systems, Inc., a California Company (the “Company”), standing
in his name on the books of, the Company represented by Certificate
No.                           herewith, and does hereby irrevocably constitute
and appoint the Secretary of the Company attorney to transfer the said stock in
the books of the Company with full power of substitution.

DATED:                     

By     Award Number     Grantee’s Name and Address      

 

1



--------------------------------------------------------------------------------

NOVELLUS SYSTEMS, INC.

2011 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

Grantee’s Name:

You (the “Grantee”) have been granted shares of Common Stock of the Company (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Award (the “Notice”), the Novellus Systems, Inc. 2011 Stock Incentive Plan, as
amended from time to time (the “Plan”) and the Restricted Stock Award Agreement
(the “Agreement”) attached hereto, as follows. Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Notice.

Date of Award

Total Number of Shares of

Common Stock Awarded

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Shares will “vest” in accordance
with the following schedule:

Shares will vest 100% on May 8, 2012.

In the event a Corporate Transaction occurs and, on the date of or within twelve
(12) months after the Corporate Transaction, the Grantee’s Continuous Service is
involuntarily terminated by the Company other than for Cause or voluntarily
terminated by the Grantee for Good Reason, one hundred percent (100%) of the
Shares shall become vested immediately prior to such termination of Continuous
Service.

For purposes of this Notice and the Agreement:

“Cause” means with respect to the termination by the Company or a Related Entity
of the Grantee’s Continuous Service, that such termination is for “Cause” as
such term (or word of like import) is expressly defined in a then-effective
written agreement between the Grantee and the Company or such Related Entity, or
in the absence of such then-effective written agreement and definition, is based
on, in the determination of the Administrator, the Grantee’s: (i) performance

 

1



--------------------------------------------------------------------------------

of any act or failure to perform any act in bad faith and to the detriment of
the Company or a Related Entity; (ii) dishonesty, intentional misconduct or
material breach of any agreement with the Company or a Related Entity; or
(iii) conviction for, or guilty plea to, a felony.

“Good Reason” means the Grantee’s voluntary termination of Continuous Service
within ninety (90) days following the end of the Cure Period (as defined below)
as a result of a material diminution of the Grantee’s authority, duties, or
responsibilities, relative to the Grantee’s authority, duties, or
responsibilities in effect immediately prior to such reduction, without the
Grantee’s written consent; provided, however, that the Grantee must provide
written notice to the Company of the condition that could constitute a “Good
Reason” event within ninety (90) days of the initial existence of such condition
and such condition must not have been remedied by the Company within thirty
(30) days (the “Cure Period”) of such written notice.

In the event the Grantee’s Continuous Service terminates due to death or
Disability, up to one hundred percent (100%) of the total number of Shares
awarded will accelerate and vest immediately prior to such termination of
Continuous Service. For example, if the Grantee was granted 1000 Shares, and as
of immediately prior to the Grantee’s termination, the Award was vested as to
250 Shares and unvested as to 750 Shares, the number of Shares that would
accelerate in connection with the Grantee’s termination due to death or
Disability would be 750 Shares.

At the time of the termination of the Grantee’s Continuous Service, the Board of
Directors may, in the exercise of its sole discretion, accelerate the vesting of
all or some portion of the remaining unvested Shares as the Board of Directors
determines is appropriate taking into account the circumstances of such
termination.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to forfeiture to
the Company. Shares that have not vested are deemed “Restricted Shares.” If the
Grantee would become vested in a fraction of a Restricted Share, such Restricted
Share shall not vest until the Grantee becomes vested in the entire Share.

Except as set forth above, vesting shall cease upon the date of termination of
the Grantee’s Continuous Service for any reason, excluding death or Disability.
Except as set forth above, in the event the Grantee’s Continuous Service is
terminated for any reason, excluding death or Disability, any Restricted Shares
held by the Grantee immediately following such termination of Continuous Service
shall be deemed reconveyed to the Company and the Company shall thereafter be
the legal and beneficial owner of the Restricted Shares and shall have all
rights and interest in or related thereto without further action by the Grantee.
In the event the Grantee terminates Continuous Service due to death or
Disability, any Restricted Shares held by the Grantee immediately following such
termination of Continuous Service after taking into account the vesting
acceleration set forth above shall be deemed reconveyed to the Company and the
Company shall thereafter be the legal and beneficial owner of the Restricted
Shares and shall have all rights and interest in or related thereto without
further action by the Grantee. The foregoing forfeiture provisions set forth in
this Notice as to Restricted Shares shall apply to the new capital stock or
other property (including cash paid other than as a regular cash dividend)
received in exchange for the Shares in consummation of any transaction described
in Section 10 of the Plan and such stock or property shall be deemed Additional
Securities (as

 

2



--------------------------------------------------------------------------------

defined in the Agreement) for purposes of the Agreement, but only to the extent
the Shares are at the time covered by such forfeiture provisions.

By the Grantee’s electronic acceptance of this Award and by the acceptance of
the Company’s representative below, the Company and the Grantee have executed
this Notice and agree that the Award is to be governed by the terms and
conditions of this Notice, the Plan, and the Agreement.

 

Novellus Systems, Inc.,

a California corporation

By:   John Hertz Title:   Vice President and Chief Financial Officer

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE.

The Grantee understands that the Award is subject to the Grantee’s consent to
access, and acknowledgement of having accessed, the Plan prospectus in
connection with the Form S-8 registration statement for the Plan, any updates
thereto, the Plan, the Agreement and this Notice (collectively, the “Plan
Documents”) in electronic form through the Fidelity web page at the following
address: netbenefits.fidelity.com or such other address as is provided by
notification from time to time. By accepting the grant of the Award, the Grantee
hereby: (i) consents to access electronic copies (instead of receiving paper
copies) of the Plan Documents via the Fidelity web page or such other web page
as is provided by notification from time to time, (ii) represents that the
Grantee has access to the internet generally; (iii) acknowledges receipt of
electronic copies, or that the Grantee is already in possession of paper copies,
of the Plan Documents and the Company’s most recent annual report to
shareholders; and (iv) represents that the Grantee is familiar with the terms
and provisions of the Plan Documents and accepts the Award subject to all of the
terms and provisions of the Plan Documents.

The Grantee may receive, without charge, upon written or oral request, paper
copies of any or all of the Plan Documents, documents incorporated by reference
in the Form S-8 registration statement for the Plan, and the Company’s most
recent annual report to shareholders by requesting them from Stock
Administration at Novellus Systems, Incorporated, 4000 North First Street, San
Jose, CA 95134, Attn. Stock Administration M/S 90-2B. Telephone (408) 943-9700,
email: stock.administration@novellus.com.

The Grantee has reviewed this Notice, the Plan, and the Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice, the
Plan and the Agreement. The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Agreement shall be resolved by the Administrator in accordance with Section 12
of the

 

3



--------------------------------------------------------------------------------

Agreement. The Grantee further agrees to the venue selection in accordance with
Section 13 of the Agreement. The Grantee further agrees to notify the Company
upon any change in the residence address indicated in this Notice.

 

4



--------------------------------------------------------------------------------

NOVELLUS SYSTEMS, INC.

2011 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

1. Issuance of Shares. Novellus Systems, Inc., a California corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Award (the “Notice”), the Total Number of Shares of Common
Stock Awarded set forth in the Notice (the “Shares”), subject to the Notice,
this Restricted Stock Award Agreement (the “Agreement”) and the terms and
provisions of the Company’s 2011 Stock Incentive Plan, as amended from time to
time (the “Plan”), which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement. All Shares issued hereunder will be deemed issued to
the Grantee as fully paid and nonassessable shares, and the Grantee will have
the right to vote the Shares at meetings of the Company’s shareholders. The
Company shall pay any applicable stock transfer taxes imposed upon the issuance
of the Shares to the Grantee hereunder.

2. Transfer Restrictions. The Shares issued to the Grantee hereunder may not be
sold, transferred by gift, pledged, hypothecated, or otherwise transferred or
disposed of by the Grantee prior to the date when the Shares become vested
pursuant to the Vesting Schedule set forth in the Notice. Any attempt to
transfer Restricted Shares in violation of this Section 2 will be null and void
and will be disregarded.

3. Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Agreement and the payment of withholding taxes (if any)
pursuant to Section 5 of this Agreement, the Grantee agrees, immediately upon
receipt of the certificate(s) for the Restricted Shares, to deliver such
certificate(s), together with an Assignment Separate from Certificate in the
form attached hereto as Exhibit A, executed in blank by the Grantee with respect
to each such stock certificate, to the Secretary or Assistant Secretary of the
Company, or their designee, to hold in escrow for so long as such Restricted
Shares have not vested pursuant to the Vesting Schedule set forth in the Notice,
with the authority to take all such actions and to effectuate all such transfers
and/or releases as may be necessary or appropriate to accomplish the objectives
of this Agreement in accordance with the terms hereof. The Grantee hereby
acknowledges that the appointment of the Secretary or Assistant Secretary of the
Company (or their designee) as the escrow holder hereunder with the stated
authorities is a material inducement to the Company to make this Agreement and
that such appointment is coupled with an interest and is accordingly
irrevocable. The Grantee agrees that such escrow holder shall not be liable to
any party hereto (or to any other party) for any actions or omissions unless
such escrow holder is grossly negligent relative thereto. The escrow holder may
rely upon any letter, notice or other document executed by any signature
purported to be genuine and may resign at any time. Upon the vesting of the
Restricted Shares, the escrow holder will, without further order or instruction,
transmit to the Grantee the certificate evidencing such Shares, subject,
however, to satisfaction of any withholding obligations provided in Section 5
below.

 

1



--------------------------------------------------------------------------------

4. Distributions. The Company shall disburse to the Grantee all regular cash
dividends with respect to the Shares and Additional Securities (whether vested
or not), less any applicable withholding obligations.

5. Withholding of Taxes.

(a) General. The Grantee is ultimately liable and responsible for all taxes owed
by the Grantee in connection with the Award, regardless of any action the
Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the Company nor any
Related Entity makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the grant or vesting of the Award or
the subsequent sale of Shares subject to the Award. The Company and its Related
Entities do not commit and are under no obligation to structure the Award to
reduce or eliminate the Grantee’s tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.

(i) By Share Withholding. To the extent the vesting of any Shares occurs during
a “blackout period” of the Company wherein certain Employees are precluded from
selling Shares and unless the Grantee determines to satisfy the Tax Withholding
Obligation by some other means in accordance with clause (iii) below, the
Grantee authorizes the Company to withhold from those Shares issuable to the
Grantee the whole number of Shares sufficient to satisfy the minimum applicable
Tax Withholding Obligation. The Grantee acknowledges that the withheld Shares
may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation. Accordingly, the Grantee agrees to pay to the Company or any Related
Entity as soon as practicable, including through additional payroll withholding,
any amount of the Tax Withholding Obligation that is not satisfied by the
withholding of Shares described above.

(ii) By Sale of Shares. Unless the Grantee determines to satisfy the Tax
Withholding Obligation by some other means in accordance with clause
(iii) below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf a
whole number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation. Such Shares will be sold on the
day such Tax Withholding Obligation arises (e.g., a vesting date) or as soon
thereafter as practicable. The Grantee will be responsible for all broker’s fees
and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of such sale exceed the Grantee’s minimum
Tax Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee. The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum
Tax Withholding Obligation. Accordingly, the Grantee agrees to

 

2



--------------------------------------------------------------------------------

pay to the Company or any Related Entity as soon as practicable, including
through additional payroll withholding, any amount of the Tax Withholding
Obligation that is not satisfied by the sale of Shares described above.

(iii) By Check, Wire Transfer or Other Means. At any time not less than five
(5) business days before any Tax Withholding Obligation arises (e.g., a vesting
date), the Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax Withholding Obligation by (x) wire transfer to such account
as the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the
Administrator.

6. Additional Securities. Any securities or cash received (other than a regular
cash dividend) as the result of ownership of the Restricted Shares (the
“Additional Securities”), including, but not by way of limitation, warrants,
options and securities received as a stock dividend or stock split, or as a
result of a recapitalization or reorganization or other similar change in the
Company’s capital structure, shall be retained in escrow in the same manner and
subject to the same conditions and restrictions as the Restricted Shares with
respect to which they were issued, including, without limitation, the Vesting
Schedule set forth in the Notice. The Grantee shall be entitled to direct the
Company to exercise any warrant or option received as Additional Securities upon
supplying the funds necessary to do so, in which event the securities so
purchased shall constitute Additional Securities, but the Grantee may not direct
the Company to sell any such warrant or option. If Additional Securities consist
of a convertible security, the Grantee may exercise any conversion right, and
any securities so acquired shall constitute Additional Securities. In the event
of any change in certificates evidencing the Shares or the Additional Securities
by reason of any recapitalization, reorganization or other transaction that
results in the creation of Additional Securities, the escrow holder is
authorized to deliver to the issuer the certificates evidencing the Shares or
the Additional Securities in exchange for the certificates of the replacement
securities.

7. Stop-Transfer Notices. In order to ensure compliance with the restrictions on
transfer set forth in this Agreement, the Notice or the Plan, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

8. Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or (ii) to treat as owner of such Shares
or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

 

3



--------------------------------------------------------------------------------

9. Restrictive Legends. The Grantee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED
SHAREHOLDER. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.

10. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

11. Construction. The captions used in this Agreement are inserted for
convenience and shall not be deemed a part of this Agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

12. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

13. Venue. The parties agree that any suit, action, or proceeding arising out of
or relating to the Notice, the Plan or this Agreement shall be brought in the
United States District Court for the Northern District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of Santa Clara) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. If any
one or more provisions of this Section 13 shall for any reason be held invalid
or unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

 

4



--------------------------------------------------------------------------------

14. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

END OF AGREEMENT

 

5



--------------------------------------------------------------------------------

EXHIBIT A

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

[Please print out and sign this document but do not date it. The date and
information of the transferee will be completed if and when the shares are
assigned.]

FOR VALUE RECEIVED,                      hereby sells, assigns and transfers
unto                     ,                      (            ) shares of the
Common Stock of Novellus Systems, Inc., a California Company (the “Company”),
standing in his name on the books of, the Company represented by Certificate
No.                           herewith, and does hereby irrevocably constitute
and appoint the Secretary of the Company attorney to transfer the said stock in
the books of the Company with full power of substitution.

DATED:                     

By     Grantee’s Name  

 

1



--------------------------------------------------------------------------------

NOVELLUS SYSTEMS, INC.

2011 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION AWARD

FOR GRANTEES OUTSIDE THE EUROPEAN UNION

Grantee’s Name

You (the “Grantee”) have been granted an option (the “Option”) to purchase
shares of Common Stock, subject to the terms and conditions of this Notice of
Stock Option Award (the “Notice”), the Novellus Systems, Inc. 2011 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the Stock Option
Award Agreement (the “Option Agreement”) attached hereto, as follows. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Notice.

Date of Grant

Exercise Price per Share

Total Number of Shares Subject

to the Option (the “Shares”)

Type of Option:

Expiration Date:

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option may be exercised, in
whole or in part, in accordance with the following schedule:

These options will vest 25% per year over a four (4) year period.

Notwithstanding the foregoing, in the event of the Grantee’s Retirement (as
defined in this Notice), an additional portion of the Shares subject to the
Option equal to the number of Shares that would have vested in each twelve-month
period following such Retirement had the Grantee’s Continuous Service continued
throughout such period(s) (such number to be determined in accordance with the
vesting schedule set forth above and without taking into account any
acceleration of vesting set forth herein) shall vest for every five (5) full
years of the Grantee’s Eligible Service (also as defined herein) immediately
prior to the effective date of such Retirement; provided, however, that in no
event shall more than 100% of the Shares subject to the Option become vested.
For example, if the Grantee’s period of Eligible Service immediately prior to
such Retirement were twelve (12) years, then the number of Shares subject to the
Option that otherwise would have vested in the twenty-four (24) months following
such Retirement (without taking into account any acceleration of vesting) would
vest immediately prior to the effective date of such Retirement, provided that
no more than 100% of the Shares subject to the



--------------------------------------------------------------------------------

Option could become vested. For purposes of this Notice, “Eligible Service”
means the aggregate period of the Grantee’s provision of services (i) to the
Company or a Related Entity as an Employee providing Continuous Service and
(ii) to any entity acquired by the Company or a Related Entity as an employee,
calculated from the “seniority date” recognized by the Company. For purposes of
this Notice, “Retirement” means the Grantee’s termination of Continuous Service
if, as of the effective date of such termination, the sum of the Grantee’s
(i) age in years and (ii) years of Eligible Service is equal to or greater than
seventy (70).

In the event the Grantee’s Continuous Service terminates due to death or
Disability, up to one hundred percent (100%) of the total number of Shares
subject to the Option will accelerate and vest immediately prior to such
termination of Continuous Service. For example, if the Grantee was granted an
option to purchase 1000 Shares, and as of immediately prior to the Grantee’s
termination, the option was vested as to 250 Shares and unvested as to 750
Shares, the number of Shares that would accelerate in connection with the
Grantee’s termination due to death or Disability would be 750 Shares.

In the event a Corporate Transaction occurs and, on the date of or within twelve
(12) months after the Corporate Transaction, the Grantee’s Continuous Service is
involuntarily terminated by the Company, its successor or a Related Entity other
than for Cause or voluntarily terminated by the Grantee for Good Reason, one
hundred percent (100%) of the Shares subject to the Option shall become vested
and exercisable immediately prior to such termination of Continuous Service.

For purposes of this Notice and the Agreement:

“Cause” means with respect to the termination by the Company or a Related Entity
of the Grantee’s Continuous Service, that such termination is for “Cause” as
such term (or word of like import) is expressly defined in a then-effective
written agreement between the Grantee and the Company or such Related Entity, or
in the absence of such then-effective written agreement and definition, is based
on, in the determination of the Administrator, the Grantee’s: (i) performance of
any act or failure to perform any act in bad faith and to the detriment of the
Company or a Related Entity; (ii) dishonesty, intentional misconduct or material
breach of any agreement with the Company or a Related Entity; or
(iii) conviction for, or guilty plea to, a felony.

“Good Reason” means the Grantee’s voluntary termination of Continuous Service
within ninety (90) days following the end of the Cure Period (as defined below)
as a result of a material diminution of the Grantee’s authority, duties, or
responsibilities, relative to the Grantee’s authority, duties, or
responsibilities in effect immediately prior to such reduction, without the
Grantee’s written consent; provided, however, that the Grantee must provide
written notice to the Company of the condition that could constitute a “Good
Reason” event within ninety (90) days of the initial existence of such condition
and such condition must not have been remedied by the Company or a Related
Entity within thirty (30) days (the “Cure Period”) of such written notice.

Notwithstanding any other provision of this Notice or the Option Agreement, if a
termination of the Grantee’s Continuous Service would constitute both a
termination due to Retirement and a termination due to death or Disability, then
for purposes of accelerated vesting of the Option, the Grantee’s service shall
be deemed to have terminated for the reason that provides the greatest
acceleration of vesting.

 

2



--------------------------------------------------------------------------------

By the Grantee’s electronic acceptance of this Option and by the acceptance of
the Company’s representative below, the Company and the Grantee have executed
this Notice and agree that the Option is to be governed by the terms and
conditions of this Notice, the Plan, and the Option Agreement.

 

Novellus Systems, Inc.,

a California corporation

By:   John Hertz Title:   Vice President and Chief Financial Officer

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER), EXCEPT AS OTHERWISE STATED IN THE OPTION AGREEMENT. THE GRANTEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, IN THE OPTION
AGREEMENT OR IN THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO
CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY
WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY OR ANY RELATED ENTITY
TO WHICH THE GRANTEE PROVIDES SERVICES TO TERMINATE THE GRANTEE’S CONTINUOUS
SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE, ALTHOUGH
SUCH TERMINATION MAY OR MAY NOT AFFECT THE VESTING AND EXERCISABILITY OF THE
OPTION. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY OR A RELATED ENTITY TO THE CONTRARY, THE
GRANTEE’S EMPLOYMENT STATUS IS AT WILL. IN THE EVENT OF THE TERMINATION OF THE
GRANTEE’S CONTINUOUS SERVICE FOR ANY REASON, THE COMPANY AND THE RELATED
ENTITIES SHALL NOT BE LIABLE FOR THE LOSS OF EXISTING OR POTENTIAL PROFIT FROM
THE OPTION OR ANY OTHER AWARD GRANTED UNDER THE PLAN OR OTHERWISE. THE GRANTEE
SHALL HAVE NO CLAIM TO BE GRANTED ANY AWARD UNDER THE PLAN EXCEPT AS EXPRESSLY
SET FORTH IN THIS NOTICE AND THE OPTION AGREEMENT, AND THERE IS NO OBLIGATION ON
THE PART OF THE COMPANY OR ANY RELATED ENTITY FOR UNIFORMITY OF TREATMENT OF THE
GRANTEE WITH OTHER EMPLOYEES OF THE COMPANY AND ANY RELATED ENTITY OR OTHER
GRANTEES UNDER THE PLAN.

The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable U.S. federal securities laws or
other Applicable Laws that could subject the Grantee to liability for engaging
in any transaction involving the sale of the Company’s Common Stock. The Grantee
further acknowledges and agrees that, prior to the sale of any Shares acquired
under this Award, it is the Grantee’s responsibility to determine whether or not
such sale of Shares will subject the Grantee to liability under insider trading
rules or other applicable U.S. federal securities laws or other Applicable Laws.

 

3



--------------------------------------------------------------------------------

The Grantee understands that the Option is subject to the Grantee’s consent to
access, and acknowledgement of having accessed, the Plan prospectus in
connection with the Form S-8 registration statement for the Plan, any updates
thereto, the Plan, the Option Agreement and this Notice (collectively, the “Plan
Documents”) in electronic form through the Fidelity web page at the following
address: netbenefits.fidelity.com or such other address as is provided by
notification from time to time. By accepting the grant of the Option, the
Grantee hereby: (i) consents to access electronic copies (instead of receiving
paper copies) of the Plan Documents via the Fidelity web page or such other web
page as is provided by notification from time to time, (ii) represents that the
Grantee has access to the internet generally; (iii) acknowledges receipt of
electronic copies, or that the Grantee is already in possession of paper copies,
of the Plan Documents and the Company’s most recent annual report to
shareholders; and (iv) represents that the Grantee is familiar with the terms
and provisions of the Plan Documents and accepts the Option subject to all of
the terms and provisions of the Plan Documents.

The Grantee may receive, without charge, upon written or oral request, paper
copies of any or all of the Plan Documents, documents incorporated by reference
in the Form S-8 registration statement for the Plan, and the Company’s most
recent annual report to shareholders by requesting them from Stock
Administration at Novellus Systems, Incorporated, 4000 North First Street, San
Jose, CA 95134, Attn. Stock Administration M/S HQ-2B. Telephone (408) 943-9700,
email: stock.administration@novellus.com.

The Grantee has reviewed this Notice, the Plan, and the Option Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice, the
Plan and the Option Agreement. The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Option Agreement shall be resolved by the Administrator in accordance with
Section 15 of the Option Agreement. The Grantee further agrees to the venue
selection in accordance with Section 16 of the Option Agreement. The Grantee
further agrees to notify the Company upon any change in the residence address
indicated in this Notice.

* * *

 

4



--------------------------------------------------------------------------------

NOVELLUS SYSTEMS, INC.

2011 STOCK INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

FOR GRANTEES OUTSIDE THE EUROPEAN UNION

1. Grant of Option. Novellus Systems, Inc., a California corporation (the
“Company”), hereby grants to the Grantee (the “Grantee”) named in the Notice of
Stock Option Award (the “Notice”), an option (the “Option”) to purchase the
number of Shares of Common Stock subject to the Option (the “Shares”) set forth
in the Notice, at the exercise price per Share set forth in the Notice (the
“Exercise Price”) subject to the terms and provisions of the Notice, this Stock
Option Award Agreement (the “Option Agreement”) and the Company’s 2011 Stock
Incentive Plan, as amended from time to time (the “Plan”), which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Option
Agreement.

For Grantees subject to U.S. federal taxation, and if designated in the Notice
as an Incentive Stock Option, this Option is intended to qualify as an Incentive
Stock Option as defined in Section 422 of the Code. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of Shares
subject to Options designated as Incentive Stock Options which become
exercisable for the first time by the Grantee during any calendar year (under
all plans of the Company or any Parent or Subsidiary of the Company) exceeds
US$100,000, such excess Options, to the extent of the Shares covered thereby in
excess of the foregoing limitation, shall be treated as Nonstatutory Stock
Options. For this purpose, Incentive Stock Options shall be taken into account
in the order in which they were granted, and the Fair Market Value of the Shares
shall be determined as of the date the Option with respect to such Shares is
awarded.

2. Exercise of Option.

(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Grantee shall
be subject to reasonable limitations on the number of requested exercises during
any monthly or weekly period as determined by the Administrator. In no event
shall the Company issue fractional Shares.

(b) Vesting. THE SHARES SUBJECT TO THE OPTION SHALL VEST, IF AT ALL, ONLY DURING
THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER), EXCEPT AS
OTHERWISE STATED IN THE OPTION AGREEMENT. NOTHING IN THE NOTICE, THIS OPTION
AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO
FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE GRANTEE’S
EMPLOYER TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE,
AND WITH OR WITHOUT NOTICE, ALTHOUGH SUCH TERMINATION MAY OR MAY NOT AFFECT THE



--------------------------------------------------------------------------------

VESTING AND EXERCISABILITY OF THE OPTION. UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY OR A RELATED ENTITY TO THE CONTRARY, THE
GRANTEE’S STATUS IS AT WILL. IN THE EVENT OF THE TERMINATION OF THE GRANTEE’S
CONTINUOUS SERVICE WITH THE COMPANY OR ANY RELATED ENTITY FOR ANY REASON, THE
COMPANY AND THE RELATED ENTITIES SHALL NOT BE LIABLE FOR THE LOSS OF EXISTING OR
POTENTIAL PROFIT FROM THIS OPTION OR ANY OTHER OPTION GRANTED UNDER THE PLAN OR
OTHERWISE. THE GRANTEE SHALL HAVE NO CLAIM TO BE GRANTED ANY OPTION UNDER THE
PLAN EXCEPT AS EXPRESSLY SET FORTH IN THIS OPTION AGREEMENT, AND THERE IS NO
OBLIGATION ON THE PART OF THE COMPANY OR ANY RELATED ENTITY FOR UNIFORMITY OF
TREATMENT OF THE GRANTEE WITH OTHER EMPLOYEES OF THE COMPANY AND ANY RELATED
ENTITY OR OTHER GRANTEES UNDER THE PLAN.

(c) Post-Termination Exercise Period. The “Post-Termination Exercise Period”
shall be three (3) months from the Termination Date except in the event of
death, Disability or Retirement. In such cases, the Post-Termination Exercise
Period shall be extended to twelve (12) months as provided in Section 6 and
Section 7 below and thirty-six (36) months as provided in Section 8 below.

(d) Leave of Absence. During any authorized leave of absence, the continued
vesting of the Shares shall be determined in accordance with the Company’s leave
of absence policy, as may be amended from time to time, to the extent permitted
under Applicable Laws.

(e) Change in Status. In the event of the Grantee’s change in status from
Employee to Consultant or from an Employee whose customary employment is 20
hours or more per week to an Employee whose customary employment is fewer than
20 hours per week, the Option shall continue to vest unless affirmatively
determined otherwise by the Administrator. However, with respect to any
Incentive Stock Option that shall remain in effect after a change in status from
Employee to Consultant, such Incentive Stock Option shall cease to be treated as
an Incentive Stock Option and shall be treated as a Nonstatutory Stock Option on
the day three (3) months and one (1) day following such change in status.

(f) Method of Exercise. The Option shall be exercisable only by delivery of an
Exercise Notice in such form as determined by the Administrator (including an
Exercise Notice in electronic form) which shall state the election to exercise
the Option, the whole number of Shares in respect of which the Option is being
exercised, such other representations and agreements as to the holder’s
investment intent with respect to such Shares and such other provisions as may
be required by the Administrator. The Exercise Notice shall be delivered in
person, by certified mail, or by such other method (including electronic
transmission) as determined from time to time by the Administrator to the
Company accompanied by payment of the Exercise Price. The Option shall be deemed
to be exercised upon receipt by the Company of such notice accompanied by the
Exercise Price, which, to the extent selected, shall be deemed to be satisfied
by use of the broker-dealer sale and remittance procedure to pay the Exercise
Price provided in Section 3(c), below.

(g) Taxes.

 

2



--------------------------------------------------------------------------------

(i) The Grantee is ultimately liable and responsible for any or all income tax,
social insurance, employment tax, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”) in connection with the Option
and, regardless of any action the Company, the Grantee’s employer (the
“Employer”) or any Related Entity takes with respect to the Tax-Related Items,
the Grantee acknowledges that the ultimate liability for the Tax-Related Items
is and remains the Grantee’s responsibility and may exceed the amount actually
withheld by the Company, the Employer or any Related Entity. The Grantee further
acknowledges that:

(1) neither the Company, the Employer nor any Related Entity makes any
representation or undertaking regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting, assignment, release or cancellation of the Options, the delivery
of the Shares upon exercise of the Options, the subsequent sale of any Shares
acquired upon exercise and the receipt of any dividends; and

(2) the Company, the Employer and/or any Related Entity do not commit and are
under no obligation to structure the terms of or any aspect of the Option to
reduce or eliminate the Grantee’s liability for the Tax-Related Items or achieve
any particular tax result.

Further, if the Grantee has become subject to tax in more than one jurisdiction
between the grant date and the date of any relevant taxable event, the Grantee
acknowledges that the Company, the Employer (or former employer, as applicable)
and/or any Related Entity may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

(ii) Payment of Withholding Taxes. Prior to any relevant taxable or tax
withholding event, as applicable, in connection with the Option (e.g., exercise)
that the Company determines may result in any withholding obligation for the
Tax-Related Items, the Grantee must adequately arrange for the satisfaction of
all Tax-Related Items in a manner acceptable to the Administrator. In this
regard, the Grantee authorizes the Company, the Employer and/or any Related
Entity, or their respective agents, upon the exercise of its sole discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:

(1) withholding from any wages or other cash compensation paid to the Grantee by
the Company, the Employer and/or any Related Entity;

(2) withholding from proceeds of the sale of Shares acquired upon exercise of
the Option, either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Grantee’s behalf pursuant to this authorization); and/or

(3) withholding in Shares to be issued upon exercise of the Option. In this
regard, the Grantee acknowledges that the withheld Shares may not be sufficient
to satisfy all Tax-Related Items. Accordingly, the Grantee agrees to pay to the
Company, the Employer or any Related Entity as soon as practicable, including
through additional payroll withholding, any amount of the Tax-Related Items that
is not satisfied by the withholding of

 

3



--------------------------------------------------------------------------------

Shares. If the obligation for Tax-Related Items is satisfied by withholding in
Shares, for tax purposes, the Grantee is deemed to have been issued the full
number of Shares subject to the exercised Options, notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.

Where necessary to avoid negative accounting treatment, the Company shall
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.

No Shares will be delivered to the Grantee or other person pursuant to the
exercise of the Option until the Grantee or other person has made arrangements
acceptable to the Administrator for the satisfaction of applicable Tax-Related
Items withholding obligations.

3. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law:

(a) cash;

(b) check; or

(c) payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide written instructions to a Company-designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate exercise
price payable for the purchased Shares and (ii) shall provide written directives
to the Company to deliver the purchased Shares directly to such brokerage firm
in order to complete the sale transaction.

4. Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws.

5. Termination of Continuous Service. In the event the Grantee’s Continuous
Service terminates, the Grantee may, but only during the Post-Termination
Exercise Period, exercise the portion of the Option that was vested at the date
of such termination (the “Termination Date”). In no event shall the Option be
exercised later than the Expiration Date set forth in the Notice. Except as
provided in Sections 6 and 7 below, to the extent that the Option was unvested
on the Termination Date, or if the Grantee does not exercise the vested portion
of the Option within the Post-Termination Exercise Period, the Option shall
terminate.

6. Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months from the Termination Date (and in no event later than
the Expiration Date), exercise the portion of the Option that was vested on the
Termination Date; provided, however, that if such Disability is not a
“disability” as such term is defined in Section 22(e)(3) of the Code and the
Option is an Incentive Stock Option, such Incentive Stock Option shall cease to
be treated as an Incentive Stock Option and shall be treated as a Nonstatutory
Stock Option on the day three (3) months

 

4



--------------------------------------------------------------------------------

and one (1) day following the Termination Date. To the extent that the Option
was unvested on the Termination Date, or if the Grantee does not exercise the
vested portion of the Option within the time specified herein, the Option shall
terminate. Section 22(e)(3) of the Code provides that an individual is
permanently and totally disabled if he or she is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months.

7. Death of Grantee. In the event of the termination of the Grantee’s Continuous
Service as a result of his or her death, or in the event of the Grantee’s death
during the Post-Termination Exercise Period or during the twelve (12) month
period following the Grantee’s termination of Continuous Service as a result of
his or her Disability, the person who acquired the right to exercise the Option
pursuant to Section 9 may exercise the portion of the Option that was vested at
the date of termination within twelve (12) months from the date of death (but in
no event later than the Expiration Date). To the extent that the Option was
unvested on the date of death, or if the vested portion of the Option is not
exercised within the time specified herein, the Option shall terminate.

8. Retirement of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Retirement (as defined in the Notice), the
Grantee may, but only within thirty-six (36) months from the Termination Date
(and in no event later than the Expiration Date), exercise the portion of the
Option that was vested on the Termination Date. To the extent that the Option
was unvested on the Termination Date, or if the Grantee does not exercise the
vested portion of the Option within the time specified herein, the Option shall
terminate.

9. Transferability of Option. The Option may not be transferred in any manner
other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of the Grantee only by the Grantee. Following the
death of the Grantee, the Option, to the extent provided in Section 7, may be
exercised by the Grantee’s legal representative or by any person empowered to do
so under the deceased Grantee’s will or under the then Applicable Laws of
descent and distribution. The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.

10. Term of Option. The Option must be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided herein.
After the Expiration Date or such earlier date, the Option shall be of no
further force or effect and may not be exercised.

11. Nature of Grant. In accepting the Option, the Grantee acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

 

5



--------------------------------------------------------------------------------

(c) all decisions with respect to future grants of options, if any, will be at
the sole discretion of the Company;

(d) the Grantee is voluntarily participating in the Plan;

(e) the Grantee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Grantee’s employment or service relationship (if any)
at any time;

(f) the Option and any Shares acquired under the Plan are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Company, the Employer or any Related Entity, and which are
outside the scope of the Grantee’s employment contract, if any;

(g) the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;

(h) the Option and any Shares acquired under the Plan are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Related Entity;

(i) the grant of the Option and the Grantee’s participation in the Plan will not
be interpreted to form an employment contract or relationship with the Company
or any Related Entity;

(j) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(k) if the underlying Shares do not increase in value, the Option will have no
value;

(l) if the Grantee exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;

(m) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of the Grantee’s Continuous
Service by the Company, the Employer or any Related Entity (for any reason
whatsoever and whether or not in breach of local labor laws) and in
consideration of the grant of the Option to which the Grantee is otherwise not
entitled, the Grantee irrevocably agrees never to institute any claim against
the Company, the Employer or any Related Entity, waive his or her ability, if
any, to bring any such claim, and release the Company, the Employer and any
Related Entity from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Grantee shall be deemed irrevocably to have agreed not to pursue
such claim and agree to execute any and all documents necessary to request
dismissal or withdrawal of such claims; and

 

6



--------------------------------------------------------------------------------

(n) in the event of termination of the Grantee’s Continuous Service (whether or
not in breach of local labor laws), the Grantee’s right to vest in the Option
under the Plan, if any, will terminate effective as of the date that the Grantee
is no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Administrator shall
have the exclusive discretion to determine when the Grantee is no longer
providing Continuous Service for purposes of the Option.

12. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan. THE GRANTEE SHOULD
CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

13. Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.

14. Construction. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

15. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Option
Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

16. Venue and Jurisdiction. The Company, the Grantee, and the Grantee’s
assignees pursuant to Section 9 (the “parties”) agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Option
Agreement shall be brought in the United States District Court for the Northern
District of California (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a California state court in the County of Santa
Clara) and

 

7



--------------------------------------------------------------------------------

that the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. If any one or more provisions of this Section 16 shall
for any reason be held invalid or unenforceable, it is the specific intent of
the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

17. Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Option Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company, and any
Related Entity for the exclusive purpose of implementing, administering and
managing the Grantee’s participation in the Plan. The Grantee understands that
the Company or any Related Entity may hold certain personal information about
the Grantee, including, but not limited to, the Grantee’s name, home address and
telephone number, date of birth, social security/insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company or any Related Entity, details of all Awards
or any other entitlement to shares awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).

The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the United States, or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than the Grantee’s country. The Grantee understands that
the Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s stock administration
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan, including any requisite transfer of Data to a broker, escrow agent or
other third party with whom any Shares acquired under the Plan may be deposited.
The Grantee understands that Data will be held pursuant to this Section 17 only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s stock administration representative. The Grantee understands that
refusal or withdrawal of consent may affect the Grantee’s ability to participate
in the Plan. For more information on the consequences of the Grantee’s refusal
to consent or withdrawal of consent, the Grantee understands that the Grantee
may contact the Grantee’s stock administration representative.

18. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail

 

8



--------------------------------------------------------------------------------

by certified mail (if the parties are within the United States), with postage
and fees prepaid, addressed to the other party at its address as shown in these
instruments, or to such other address as such party may designate in writing
from time to time to the other party.

19. Language. If the Grantee has received the Option Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

20. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

21. Appendix. Notwithstanding any provisions in this Option Agreement, the
Option shall be subject to any special terms and conditions set forth in any
Appendix to the Option Agreement for the Grantee’s country. Moreover, if the
Grantee relocates to one of the countries included in the Appendix, the special
terms and conditions for such country will apply to the Grantee, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of the Option
Agreement.

22. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Option and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

9



--------------------------------------------------------------------------------

NOVELLUS SYSTEMS, INC.

2011 STOCK INCENTIVE PLAN

APPENDIX

TO

STOCK OPTION AWARD AGREEMENTS

Terms and Conditions

This Appendix includes additional terms and conditions that govern the Option
granted to the Grantee if the Grantee resides in one of the countries listed
herein. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Option Agreement or the Plan.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which the Grantee should be aware with respect to the Grantee’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2011.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Grantee not rely on the information noted herein as
the only source of information relating to the consequences of the Grantee’s
participation in the Plan because the information may be out of date at the time
the Grantee acquires Shares or sells Shares acquired under the Plan.

In addition, the information is general in nature and may not apply to the
Grantee’s particular situation, and the Company is not in a position to assure
Grantee of any particular result. Accordingly, the Grantee is advised to seek
appropriate professional advice as to how the relevant laws in the Grantee’s
country may apply to the Grantee’s situation.

Finally, if the Grantee is a citizen or resident of a country other than the one
in which the Grantee is currently working, is considered a citizen or resident
of another country for local law purposes or transfers employment and/or
residency between countries after the Option is granted, the information
contained herein may not be applicable in the same manner to the Grantee. In
addition, the Company shall, in its sole discretion, determine to what extent
the additional terms and conditions included herein will apply to the Grantee
under such circumstances.

CHINA

Terms and Conditions

Method of Payment

The following section replaces Section 3 of the Option Agreement:

 

10



--------------------------------------------------------------------------------

Due to exchange control laws in China, payment of the Exercise Price shall be
made through a broker-dealer sale and remittance procedure pursuant to which the
Grantee (i) shall provide written instructions to a Company-designated brokerage
firm to effect the immediate sale of all of the purchased Shares and remit to
the Company sufficient funds to cover the aggregate Exercise Price payable for
the purchased Shares and (ii) shall provide written directions to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale transaction. The Grantee will not be entitled
to hold any Shares following the exercise. Instead, the Grantee will receive the
sale proceeds less any Tax-Related Items and broker’s fees or other costs of
sale. The Grantee will be responsible for all broker’s fees and other costs of
sale, and the Grantee agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent
that regulatory requirements change, the Company reserves the right to eliminate
the cashless sell-all method of exercise restriction and, in its sole
discretion, to permit additional methods of paying the Exercise Price provided
for in the Option Agreement and/or the Plan.

Notifications

Exchange Control Notification for Grantees who are Residents of the People’s
Republic of China

The Grantee understands and agrees that, due to exchange control laws in China,
the Grantee will be required to immediately repatriate to China the cash
proceeds from the cashless sell-all exercise of the Option and sale of Shares.
The Grantee further understands that, under local law, such repatriation of the
cash proceeds may need to be effectuated through a special exchange control
account established by the Company or any Related Entity, and the Grantee hereby
consents and agrees that the proceeds from the cashless sell-all exercise of the
Option and sale of Shares may be transferred to such special account prior to
being delivered to the Grantee. However, regardless of whether the Company
establishes a special account, the Grantee understands that he or she must
repatriate any cash proceeds to China and may not have the funds in an off-shore
account. The Grantee agrees to bear any currency fluctuation risk between the
time of the sale proceeds are received and the time such proceeds are
distributed through any such special exchange account. The Grantee further agree
to comply with any other requirements that may be imposed by the Company in the
future in order to facilitate compliance with exchange control requirements in
China. This repatriation requirement will not apply to non-PRC nationals.

GERMANY

Notifications

Exchange Control Notification

Cross-border payments in excess of €12,500 must be reported monthly. If the
Grantee uses a German bank to effect a cross-border payment in excess of €12,500
in connection with the purchase or sale of securities or the receipt of
dividends, the bank will make the report. In this case, the Grantee will not
have to report the transaction. In addition, the Grantee must report any
receivables or payables or debts in foreign currency exceeding an amount of
approximately

 

11



--------------------------------------------------------------------------------

€5,000,000 on a monthly basis. Finally, the Grantee must report on an annual
basis, shareholdings exceeding 10% of the total voting capital of the Company.

INDIA

Terms and Conditions

Method of Payment

The following provision supplements Section 3 of the Option Agreement:

Due to exchange control laws and regulations in India, the Grantee’s exercise
may not be facilitated through a “cashless sell-to-cover” exercise transaction,
such that a number of the Shares specified in the Notice with a fair market
value sufficient to cover the Exercise Price, Tax-Related Items and broker’s
fees or commissions will be sold immediately upon exercise and any remaining
Shares will be issued to the Grantee. The Grantee is not restricted from
exercising the Option by any of the other means set forth in Section 3 of the
Option Agreement. The Company reserves the right to provide the Grantee with
additional exercise methods in the future, depending on developments in any
Applicable Law.

Notifications

Exchange Control Notification

Regardless of the method by which the Grantee exercises the Option, the Grantee
understands that he or she must repatriate the cash proceeds from the sale of
Shares to India and convert the proceeds into local currency within 90 days of
receipt. The Grantee will receive a foreign inward remittance certificate
(“FIRC”) from the bank where the foreign currency is deposited. The Grantee
should maintain the FIRC as evidence of the repatriation of funds in the event
that the Reserve Bank of India, the Employer or the Company requests proof of
repatriation.

IRELAND

Notifications

Director Notification Obligation

If the Grantee is a director, shadow director or secretary of an Irish Related
Entity, pursuant to Section 53 of the Irish Company Act 1990, the Grantee must
notify the Irish Related Entity in writing within five business days of
receiving or disposing of an interest in the Company (e.g., Options, Shares,
etc.), or within five business days of becoming aware of the event giving rise
to the notification requirement, or within five business days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of a spouse or minor
child whose interests will be attributed to the director, shadow director or
secretary.

 

12



--------------------------------------------------------------------------------

ISRAEL

Terms and Conditions

Exercise of Option

The following provision replaces Section 3 of the Option Agreement:

Due to tax requirements in Israel, the Grantee’s exercise must be facilitated
only through a “cashless sell-all exercise” transaction by a brokerage firm
acceptable to the Company, such that all Shares specified in the Notice will be
sold immediately upon exercise and the proceeds of sale, less the Exercise
Price, any Tax-Related Items and broker’s fees or commissions, will be remitted
to the Grantee in accordance with any Applicable Laws. The Grantee will not be
permitted to hold any Shares after exercise. The Company reserves the right to
provide the Grantee with additional exercise methods in the future, depending on
developments in the Applicable Laws.

Notifications

Securities Law Notification

This offer of the Option does not constitute a public offering under the
Securities Law, 1968.

ITALY

Terms and Conditions

Exercise of Option

The following provision replaces Section 3 of the Option Agreement:

Due to securities restrictions in Italy, the Grantee’s exercise must be
facilitated only through a “cashless sell-all exercise” transaction by a
brokerage firm acceptable to the Company, such that all Shares specified in the
Notice will be sold immediately upon exercise and the proceeds of sale, less the
Exercise Price, any Tax-Related Items and broker’s fees or commissions, will be
remitted to the Grantee in accordance with any Applicable Laws. The Grantee will
not be permitted to hold any Shares after exercise. The Company reserves the
right to provide the Grantee with additional exercise methods in the future,
depending on developments in the Applicable Laws.

Data Privacy Notice

The following provision replaces Section 16 or 17 (as applicable) of the Option
Agreement:

The Grantee understands that the Employer, the Company and any Related Entity
may hold certain personal information about the Grantee, including, without
limitation, the Grantee’s name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any shares or directorships held in the Company or any Related Entity,
details or all Options or any other entitlement to Shares

 

13



--------------------------------------------------------------------------------

awarded, canceled, exercised, vested, unvested, or outstanding in the Grantee’s
favor, for the exclusive purpose of implementing, managing and administering the
Plan (“Data”) and in compliance with Applicable Laws and regulations.

The Grantee also understands that providing the Company with Data is necessary
for the performance of the Plan and that the Grantee’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect the Grantee’s ability to participate in the Plan. The
Controller of personal data processing is Novellus Systems, Inc., with
registered offices at 4000 North First Street, San Jose, CA 95134, U.S.A., and,
pursuant to Legislative Decree no. 196/2003, its representative in Italy is
Novellus Systems Italy SrL with registered offices at Viale Bartolomeo Colleoni,
9, Centro Dirzionale Colleoni-Palazzo Sirio, 20041 Agrate Brianza (MI), Italy.

The Grantee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. The Grantee understands that Data
also may be transferred to an independent registered public accounting firm
engaged by the Company. The Grantee understands further that the Company and/or
any Related Entity will transfer Data among themselves as necessary for the
purposes of implementing, administering and managing the Grantee’s participation
in the Plan, and that the Company and/or any Related Entity may each further
transfer Data to third parties assisting the Company in implementation,
administration and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom the Grantee may elect to deposit
any Shares acquired under the Plan. Such recipients may receive, possess, use,
retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that these recipients may be located in or outside
of the European Economic Area, such as in the United States or elsewhere and in
locations that might not provide the same level of protection as intended under
Italian data privacy laws. Should the Company exercise its discretion in
suspending all necessary legal obligations connection with the management and
administration of the Plan, it will delete Data as soon as it has completed all
necessary legal obligations connected with the management and administration of
the Plan.

The Grantee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by Applicable Laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to Applicable Laws and regulations, does not require the Grantee’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. The Grantee understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, he or she has a right, without limitation, to access,
delete, update, correct, or terminate, for legitimate reason, the Data
processing. Furthermore, the

 

14



--------------------------------------------------------------------------------

Grantee is aware that Data will not be used for direct marketing purposes. In
addition, Data provided can be reviewed and questions or complaints may be
addressed by contacting the Grantee’s stock administration representative.

Plan Document Acknowledgment

By accepting the Option, the Grantee acknowledges that he or she has received a
copy of the Plan and the Option Agreement, has reviewed these documents in their
entity, and that the Grantee fully understands and accepts all provisions of the
Plan and the Option Agreement. The Grantee acknowledges having read and
specifically and expressly approves the following sections of the Option
Agreement: Section 2(g) (“Taxes”); Section 5 (“Termination of Continuous
Service”); Section 10 or 11, as applicable (“Nature of Grant”); Section 11 or
12, as applicable (“No Advice Regarding Grant”); Section 12 or 13, as applicable
(“Entire Agreement: Governing Law”); Section 14 or 15, as applicable
(“Administration and Interpretation”); Section 15 or 16, as applicable (“Venue
and Jurisdiction”); Section 18 or 19, as applicable (“Language”); Section 19 or
20, as applicable (“Electronic Delivery”) and the above Data Privacy Notice
section included in this Appendix.

Notifications

Exchange Control Information

The Grantee is required to report in his or her annual tax return: (a) any
transfer of cash or Shares to or from Italy exceeding €10,000 or the equivalent
amount in U.S. dollars; and (b) any foreign investments or investments exceeding
€10,000 held outside of Italy at the end of the calendar year if such
investments (e.g., Options, cash, or Shares) may result in income taxable in
Italy, which will include reporting any vested Options if their intrinsic value
(i.e., the difference between the fair market value of the Shares subject to the
vested Options at the end of the calendar year and the Exercise Price) combined
with other foreign assets exceed €10,000, and (c) the amount of the transfers to
and from abroad that have had an impact during the calendar year on the
Grantee’s foreign investments or investments held outside of Italy. Under
certain circumstances, the Grantee may be exempt from the requirement under
(a) above if the transfer or investment is made through an authorized broker
resident in Italy.

JAPAN

Notifications

There are no country-specific provisions.

 

15



--------------------------------------------------------------------------------

KOREA

Notifications

Exchange Control Notification

To remit funds out of Korea to exercise the Option by means of a cash exercise
method, the Grantee must obtain a confirmation of the remittance by a foreign
exchange bank in Korea. This is an automatic procedure, i.e., the bank does not
need to “approve” the remittance, and it should take no more than a single day
to process. The following supporting documents evidencing the nature of the
remittance must be submitted to the bank together with the confirmation
application: (i) the Notice of Stock Option Award and the Agreement; (ii) the
Plan; (iii) a document evidencing the type of shares to be acquired and the
amount; and (iv) the Grantee’s certificate of employment. This confirmation is
not necessary for cashless exercises since there is no remittance out of Korea.

Further, if the Grantee receives US$500,000 or more from the sale of Shares or
the receipt of any dividends, Korean exchange control laws require that the
Grantee repatriate the proceeds to Korea within eighteen (18) months of the
sale/receipt.

MALAYSIA

Notifications

Director Notification Obligation

If the Grantee is a director of the Company’s Malaysian Related Entity, he or
she is subject to certain notification requirements under the Malaysian
Companies Act. Among these requirements is an obligation to notify the Malaysian
Related Entity in writing when the Grantee receives or disposes of an interest
(e.g., Options, Shares) in the Company or any Related Entity. Such notifications
must be made within 14 days of receiving or disposing of any interest in the
Company or any Related Entity.

Insider Trading Notification

The Grantee should be aware of the Malaysian insider-trading rules, which may
impact the Grantee’s acquisition or disposal of the Option or Shares acquired
under the Plan. Under Malaysian insider-trading rules, the Grantee is prohibited
from acquiring or selling Shares or rights to Shares (e.g., Options) when in
possession of information that is not generally available and that the Grantee
knows or should know will have a material effect on the price of Shares once
such information is generally available.

 

16



--------------------------------------------------------------------------------

NETHERLANDS

Notifications

Securities Law Notification

The Grantee should be aware of the Dutch insider-trading rules, which may impact
the sale of Shares issued upon exercise of the Option. In particular, the
Grantee may be prohibited from effectuating certain transactions if he or she
has inside information about the Company.

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of any Related Entity in the
Netherlands who has inside information as described herein.

Given the broad scope of the definition of inside information, certain employees
working at a Related Entity in the Netherlands may have inside information and,
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when the employee has such inside information.

If the Grantee is uncertain whether the insider-trading rules apply to him or
her, then the Grantee should consult with his or her personal legal advisor. By
accepting the Option Agreement and participating in the Plan, the Grantee
acknowledges having read and understood this notification and acknowledges that
it is the Grantee’s responsibility to comply with the Dutch insider trading
rules.

SINGAPORE

Notifications

Securities Law Notification

The Option is granted to the Grantee pursuant to the “Qualifying Person”
exemption under section 273(1)(f) of the Singapore Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. The Grantee should note
that his or her Option is subject to section 257 of the SFA and the Grantee will
not be able to make any subsequent sale in Singapore, or any offer of such
subsequent sale of the Shares underlying the Option unless such sale or offer in
Singapore is made pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA (Cap 289, 2006 Ed.).

 

17



--------------------------------------------------------------------------------

Director Notification Obligation

If the Grantee is a director, associate director, or shadow director of a
Singaporean Related Entity, the Grantee is subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify the Singaporean Related Entity in writing when the Grantee
receives an interest (e.g., Options, Shares) in the Company or any Related
Entity. In addition, the Grantee must notify the Singaporean Related Entity when
he or she sells the Shares or shares of any other Related Entity (including when
he or she sells the Shares at exercise of the Option). These notifications must
be made within two (2) days of acquiring or disposing of an interest in the
Company or any Related Entity. In addition, within two (2) days of becoming a
director, the Grantee must notify the Singaporean Related Entity of any interest
that he or she may have in the Company or any Related Entity.

SWITZERLAND

Notifications

Securities Law Notification

The grant of the Option is considered a private offering in Switzerland and is,
therefore, not subject to registration in Switzerland.

TAIWAN

Notifications

Exchange Control Notification

The Grantee may remit and acquire foreign currency (including proceeds from the
sale of the Shares) up to US$5,000,000 per year without justification.

If the transaction amount is TWD500,000 or more in a single transaction, the
Grantee must submit a Foreign Exchange Transaction Form. If the transaction
amount is US$500,000 or more in a single transaction, the Grantee must also
provide supporting documentation to the satisfaction of the bank involved in the
transaction.

UNITED KINGDOM

Notifications

Tax-Related Items

The following provision supplements Section 2(g) of the Option Agreement:

If payment or withholding of the Grantee’s income tax liability is not made
within 90 days of the event giving rise to such income tax liability or such
other period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the amount of any

 

18



--------------------------------------------------------------------------------

uncollected income tax liability will constitute a loan owed by the Grantee to
the Employer, effective on the Due Date. The Grantee agrees that the loan will
bear interest at the then-current Official Rate of Her Majesty’s Revenue and
Customs (“HMRC”), it will be immediately due and repayable, and the Company or
the Grantee may recover it at any time thereafter by any of the means referred
to in Section 2(g) of the Option Agreement. Notwithstanding the foregoing, in
the event that the Grantee is a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities Exchange Act of
1934, as amended, the Grantee will not be eligible for such a loan to cover any
income tax liability. In the event that the Grantee is a director or executive
officer and such income tax liability is not collected from or paid by the
Grantee by the Due Date, the amount of any uncollected income tax liability will
constitute a benefit to the Grantee on which additional income tax and National
Insurance contributions will be payable. The Grantee will be responsible for
reporting and paying any income tax and national insurance contributions due on
this additional benefit directly to HMRC under the self-assessment regime.

UNITED STATES

Terms and Conditions

Method of Payment

The following provision supplements Section 3 of the Option Agreement:

In addition to the methods set forth in Section 3 of the Option Agreement,
payment of the Exercise Price may also be made by surrender of Shares or
delivery of a properly executed form of attestation of ownership of Shares as
the Administrator may require which have a Fair Market Value on the date of
surrender or attestation equal to the aggregate Exercise Price of the Shares as
to which the Option is being exercised, provided, however, that Shares acquired
under the Plan or any other equity compensation plan or agreement of the Company
must have been held by the Grantee for the requisite period, if any, necessary
for the Company to avoid a charge for financial accounting purposes (and not
used for another option exercise by attestation during such period).

Transferability of Option

The following provision replaces the “Transferability of Option” section
(Section 8 or 9, as applicable) of the Option Agreement:

The Option, if an Incentive Stock Option, may not be transferred in any manner
other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of the Grantee only by the Grantee. The Option, if
a Nonstatutory Stock Option, may not be transferred in any manner other than by
will or by the laws of descent and distribution, provided, however, that a
Nonstatutory Stock Option may be transferred during the lifetime of the Grantee
by gift and pursuant to a domestic relations order to members of the Grantee’s
Immediate Family to the extent and in the manner determined by the
Administrator. Notwithstanding the foregoing, the Grantee may designate a
beneficiary of the Grantee’s Incentive Stock Option or Nonstatutory Stock Option
in the event of the Grantee’s death on a beneficiary designation form provided
by

 

19



--------------------------------------------------------------------------------

the Administrator. Following the death of the Grantee, the Option, to the extent
provided in Section 7, may be exercised (a) by the person or persons designated
under the deceased Grantee’s beneficiary designation or (b) in the absence of an
effectively designated beneficiary, by the Grantee’s legal representative or by
any person empowered to do so under the deceased Grantee’s will or under the
then Applicable Laws of descent and distribution. The terms of the Option shall
be binding upon the executors, administrators, heirs, successors and transferees
of the Grantee.

 

20



--------------------------------------------------------------------------------

NOVELLUS SYSTEMS, INC.

2011 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

FOR GRANTEES OUTSIDE THE EUROPEAN UNION

Grantee’s Name

You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Novellus Systems, Inc. 2011 Stock Incentive Plan,
as amended from time to time (the “Plan”) and the Restricted Stock Unit
Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
provided herein, the terms in this Notice shall have the same meaning as those
defined in the Plan.

Date of Award

Total Number of Restricted Stock

Units Awarded (the “Units”)

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Units will “vest” in accordance
with the following schedule (the “Vesting Schedule”):

Insert Performance Criteria

In the event a Corporate Transaction occurs and, on the date of or within twelve
(12) months after the Corporate Transaction but prior to the end of the
performance period applicable to the Award, the Grantee’s Continuous Service is
involuntarily terminated by the Company, its successor or a Related Entity other
than for Cause or voluntarily terminated by the Grantee for Good Reason, a
pro-rated portion of the total number of Units subject to the Award will
accelerate and vest as of the date the Administrator determines the actual
achievement of the performance criteria set forth above. The pro-rated amount
described in the preceding sentence will be determined by multiplying the total
number of Units subject to the Award by a fraction the numerator of which is the
number of calendar days that have elapsed during the performance period up to
the date of the Grantee’s termination of Continuous Service and the denominator
of which is the number of calendar days in the performance period. For this
purpose, the total number of Units subject to the Award will be the number of
Units in which the Grantee would have been eligible to vest based on actual
achievement of the performance criteria set forth above, as determined by the
Administrator. Notwithstanding the foregoing, if the Administrator



--------------------------------------------------------------------------------

is unable to determine actual achievement of the performance criteria set forth
above, the total number of Units subject to the Award for purposes of
determining the pro-rated amount in which the Grantee will vest will be a number
of Units in which the Grantee would be eligible to vest assuming achievement at
target of such performance criteria.

In the event a Corporate Transaction occurs and, on the date of or within twelve
(12) months after the Corporate Transaction but following the end of the
performance period applicable to the Award, the Grantee’s Continuous Service is
involuntarily terminated by the Company, its successor or a Related Entity other
than for Cause or voluntarily terminated by the Grantee for Good Reason, up to
one hundred percent (100%) of the total number of Units subject to the Award
will accelerate and vest immediately prior to such termination of Continuous
Service. For this purpose, the total number of Units subject to the Award will
be the number of Units in which the Grantee was eligible to vest based on actual
achievement of the performance criteria set forth above, as determined by the
Administrator. Notwithstanding the foregoing, if the Administrator is unable to
determine actual achievement of the performance criteria set forth above, the
total number of Units subject to the Award will be a number of Units in which
the Grantee would be eligible to vest assuming achievement at target of such
performance criteria.

For purposes of this Notice and the Agreement:

“Cause” means with respect to the termination by the Company or a Related Entity
of the Grantee’s Continuous Service, that such termination is for “Cause” as
such term (or word of like import) is expressly defined in a then-effective
written agreement between the Grantee and the Company or such Related Entity, or
in the absence of such then-effective written agreement and definition, is based
on, in the determination of the Administrator, the Grantee’s: (i) performance of
any act or failure to perform any act in bad faith and to the detriment of the
Company or a Related Entity; (ii) dishonesty, intentional misconduct or material
breach of any agreement with the Company or a Related Entity; or
(iii) conviction for, or guilty plea to, a felony.

“Good Reason” means the Grantee’s voluntary termination of Continuous Service
within ninety (90) days following the end of the Cure Period (as defined below)
as a result of a material diminution of the Grantee’s authority, duties, or
responsibilities, relative to the Grantee’s authority, duties, or
responsibilities in effect immediately prior to such reduction, without the
Grantee’s written consent; provided, however, that the Grantee must provide
written notice to the Company of the condition that could constitute a “Good
Reason” event within ninety (90) days of the initial existence of such condition
and such condition must not have been remedied by the Company or a Related
Entity within thirty (30) days (the “Cure Period”) of such written notice.

In the event the Grantee’s Continuous Service terminates due to death or
Disability during the performance period applicable to the Award, a pro-rated
portion of the total number of Units subject to the Award will accelerate and
vest as of the date the Administrator determines the actual achievement of the
performance criteria set forth above, with such pro-rated amount determined by
multiplying the total number of Units subject to the Award based on actual
achievement of such performance criteria, as determined by the Administrator, by
a fraction the numerator of which is the number of calendar days that have
elapsed during the performance period up to the date of the Grantee’s
termination of Continuous Service and the denominator of which is the number of
calendar days in the performance period. For example, if the performance period
applicable to the Award is the 2011 fiscal year, the Grantee terminates 200 days
into the performance period, the Grantee was granted 1000 Units and, based on
the degree

 

2



--------------------------------------------------------------------------------

of achievement of the performance criteria, the Grantee would have been eligible
to vest in 750 Units had the Grantee remained in Continuous Service, the number
of Units that would accelerate in connection with the Grantee’s termination due
to death or Disability would be 410 Units (750 Units multiplied by 200/365).

In the event the Grantee’s Continuous Service terminates due to death or
Disability following the performance period applicable to the Award, up to one
hundred percent (100%) of the total number of Units subject to the Award will
accelerate and vest immediately prior to such termination of Continuous Service.
For this purpose the total number of Units subject to the Award will be the
number of Units in which the Grantee was eligible to vest based on actual
achievement of the performance criteria as determined by the Administrator. For
example, if the Grantee was granted 1000 Units, based on the degree of
achievement of the performance criteria, the Grantee would have been eligible to
vest in 750 Units had the Grantee remained in Continuous Service, and as of
immediately prior to the Grantee’s termination, the Award was vested as to 250
Units and unvested as to 500 Units, the number of Units that would accelerate in
connection with the Grantee’s termination due to death or Disability would be
500 Units.

In the event of the Grantee’s change in status from Employee to Consultant or
Director, or from an Employee whose customary employment is 20 hours or more per
week to an Employee whose customary employment is fewer than 20 hours per week,
vesting of the Units shall continue in accordance with the Vesting Schedule set
forth above and terms of this Notice, the Agreement and the Plan, unless
affirmatively determined otherwise by the Administrator; provided, however, that
the determination of whether such change in status results in a termination of
Continuous Service (resulting in forfeiture of unvested Units) will be
determined in accordance with Applicable Laws, including Section 409A of the
Code to the extent the Grantee is a U.S. taxpayer.

During any authorized leave of absence, the vesting of the Units as provided in
this Vesting Schedule shall be determined in accordance with the Company’s leave
of absence policy, as it may be amended from time to time (to the extent
permitted under Section 409A of the Code), and Applicable Laws; provided,
however, that if the leave of absence exceeds six (6) months, and a return to
service upon expiration of such leave is not guaranteed by statute or contract,
then (a) the Grantee’s Continuous Service shall be deemed to terminate on the
first date following such six-month period and (b) the Grantee will forfeit the
Units that are unvested on the date of the Grantee’s termination of Continuous
Service. An authorized leave of absence shall include sick leave, military
leave, or other bona fide leave of absence (such as temporary employment by the
government), including leaves of absence protected under Applicable Laws.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company. If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.

Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason (excluding death, Disability or involuntary termination of Continuous
Service other than for Cause or voluntary termination of Continuous Service for
Good Reason within 12 months of a Corporate Transaction as set forth above), and
any unvested Units held by the Grantee immediately following such termination of
the Grantee’s Continuous Service shall be forfeited

 

3



--------------------------------------------------------------------------------

and deemed reconveyed to the Company. The Company shall thereafter be the legal
and beneficial owner of such reconveyed Units and shall have all rights and
interest in or related thereto without further action by the Grantee. In the
event the Grantee terminates Continuous Service due to death, Disability or
involuntary termination of Continuous Service other than for Cause or voluntary
termination of Continuous Service for Good Reason within 12 months of a
Corporate Transaction as set forth above, all unvested Units, if any, remaining
after taking into account the vesting acceleration set forth above shall be
forfeited and deemed reconveyed to the Company and the Company shall thereafter
be the legal and beneficial owner of such reconveyed Units and shall have all
rights and interest in or related thereto without further action by the Grantee.

By the Grantee’s electronic acceptance of this Award and by the acceptance of
the Company’s representative below, the Company and the Grantee have executed
this Notice and agree that the Award is to be governed by the terms and
conditions of this Notice, the Plan, and the Agreement.

 

Novellus Systems, Inc.,

a California corporation

By:   John Hertz Title:   Vice President and Chief Financial Officer

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OR ACQUIRING SHARES HEREUNDER), EXCEPT AS OTHERWISE STATED IN THE
AGREEMENT. THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT
WITH RESPECT TO CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY OR A
RELATED ENTITY TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE AT ANY TIME, WITH
OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE, ALTHOUGH SUCH TERMINATION MAY OR
MAY NOT AFFECT THE VESTING OF THE UNITS. THE GRANTEE ACKNOWLEDGES THAT UNLESS
THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY OR A RELATED
ENTITY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.

IN THE EVENT OF THE TERMINATION OF THE GRANTEE’S CONTINUOUS SERVICE FOR ANY
REASON, THE COMPANY AND THE RELATED ENTITIES SHALL NOT BE LIABLE FOR THE LOSS OF
EXISTING OR POTENTIAL PROFIT FROM THIS AWARD OR ANY OTHER AWARD GRANTED UNDER
THE PLAN OR OTHERWISE. THE GRANTEE SHALL HAVE NO CLAIM TO BE GRANTED ANY AWARD
UNDER THE

 

4



--------------------------------------------------------------------------------

PLAN EXCEPT AS EXPRESSLY SET FORTH IN THIS NOTICE AND THE AGREEMENT, AND THERE
IS NO OBLIGATION ON THE PART OF THE COMPANY OR ANY RELATED ENTITY FOR UNIFORMITY
OF TREATMENT OF THE GRANTEE WITH OTHER EMPLOYEES OF THE COMPANY AND ANY RELATED
ENTITY OR OTHER GRANTEES UNDER THE PLAN.

Grantee Acknowledges and Agrees:

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code.

The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable U.S. federal securities laws or
other Applicable Laws that could subject the Grantee to liability for engaging
in any transaction involving the sale of the Company’s Shares. The Grantee
further acknowledges and agrees that, prior to the sale of any Shares acquired
under this Award, it is the Grantee’s responsibility to determine whether or not
such sale of Shares will subject the Grantee to liability under insider trading
rules or other applicable U.S. federal securities laws or other Applicable Laws.

The Grantee understands that the Award is subject to the Grantee’s consent to
access, and acknowledgement of having accessed, the Plan prospectus in
connection with the Form S-8 registration statement for the Plan, any updates
thereto, the Plan, the Agreement and this Notice (collectively, the “Plan
Documents”) in electronic form through the Fidelity web page at the following
address: netbenefits.fidelity.com or such other address as is provided by
notification from time to time. By accepting the grant of the Award, the Grantee
hereby: (i) consents to access electronic copies (instead of receiving paper
copies) of the Plan Documents via the Fidelity web page or such other web page
as is provided by notification from time to time, (ii) represents that the
Grantee has access to the internet generally; (iii) acknowledges receipt of
electronic copies, or that the Grantee is already in possession of paper copies,
of the Plan Documents and the Company’s most recent annual report to
shareholders; and (iv) represents that the Grantee is familiar with the terms
and provisions of the Plan Documents and accepts the Award subject to all of the
terms and provisions of the Plan Documents.

The Grantee may receive, without charge, upon written or oral request, paper
copies of any or all of the Plan Documents, documents incorporated by reference
in the Form S-8 registration statement for the Plan, and the Company’s most
recent annual report to shareholders by requesting them from Stock
Administration at Novellus Systems, Incorporated, 4000 North First Street, San
Jose, CA 95134, Attn. Stock Administration M/S HQ-2B. Telephone (408) 943-9700,
email: stock.administration@novellus.com.

The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Administrator in accordance

 

5



--------------------------------------------------------------------------------

with Section 8 of the Agreement. The Grantee further agrees to the venue and
jurisdiction selection in accordance with Section 9 of the Agreement. The
Grantee further agrees to notify the Company upon any change in his or her
residence address indicated in this Notice.

* * *

 

6



--------------------------------------------------------------------------------

NOVELLUS SYSTEMS, INC.

2011 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR GRANTEES OUTSIDE THE EUROPEAN UNION

1. Issuance of Units. Novellus Systems, Inc., a California corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”) an award (the “Award”) of the Total
Number of Restricted Stock Units set forth in the Notice (the “Units”), subject
to the Notice, this Restricted Stock Unit Agreement (the “Agreement”) and the
terms and provisions of the Novellus Systems, Inc. 2011 Stock Incentive Plan, as
amended from time to time (the “Plan”), which is incorporated herein by
reference. Unless otherwise provided herein, the terms in this Agreement shall
have the same meaning as those defined in the Plan.

2. Transfer Restrictions. The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution.

3. Conversion of Units and Issuance of Shares.

(a) General. Subject to Sections 3(b) and 3(c), one share of Common Stock shall
be issuable for each Unit subject to the Award (the “Shares”) upon vesting.
Immediately thereafter, or as soon as administratively feasible, the Company
will transfer the appropriate number of Shares to the Grantee after satisfaction
of any required “Tax-Related Items” (as defined in Section 5(a) below)
obligations. Any fractional Unit remaining after the Award is fully vested shall
be discarded and shall not be converted into a fractional Share. Notwithstanding
the foregoing, the relevant number of Shares shall be issued no later than
March 15th of the year following the calendar year in which the Award vests.
Effective upon the consummation of a Corporate Transaction, the Award shall
terminate unless it is Assumed in connection with the Corporate Transaction.

(b) Delay of Conversion. The conversion of the Units into the Shares under
Section 3(a), above, shall be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of U.S.
federal securities laws or other Applicable Laws. If the conversion of the Units
into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of U.S. federal securities laws or other Applicable Laws. For purposes
of this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Laws.

(c) Delay of Issuance of Shares. The Company shall delay the issuance of any
Shares under this Section 3 to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain
“specified employees” of certain publicly-



--------------------------------------------------------------------------------

traded companies); in such event, any Shares to which the Grantee would
otherwise be entitled during the six (6) month period following the date of the
Grantee’s termination of Continuous Service will be issuable on the first
business day following the expiration of such six (6) month period.

4. Right to Shares. The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee.

5. Taxes.

(a) Tax Liability. The Grantee is ultimately liable and responsible for any or
all income tax, social insurance, employment tax, payroll tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”) in connection
with the Award and, regardless of any action the Company, the Grantee’s employer
(the “Employer”) or any Related Entity takes with respect to the Tax-Related
Items, the Grantee acknowledges that the ultimate liability for the Tax-Related
Items may exceed the amount actually withheld by the Company, the Employer or
any Related Entity. The Grantee further acknowledges that:

(i) neither the Company, the Employer nor any Related Entity makes any
representation or undertaking regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant, vesting, assignment, release or cancellation of the Units, the settlement
of the Units, the delivery of Shares upon settlement of the Units, the
subsequent sale of any Shares acquired upon vesting and the receipt of any
dividends or dividend equivalents; and

(ii) the Company, the Employer and/or any Related Entity do not commit and are
under no obligation to structure the terms of or any aspect of the Award to
reduce or eliminate the Grantee’s liability for the Tax-Related Items or achieve
any particular tax result.

Further, if the Grantee has become subject to tax in more than one jurisdiction
between the grant date and the date of any relevant taxable event, the Grantee
acknowledges that the Company, the Employer (or former employer, as applicable)
and/or any Related Entity may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

(b) Payment of Withholding Taxes. Prior to any relevant taxable or tax
withholding event, as applicable, in connection with the Award (e.g., vesting)
that the Company determines may result in any withholding obligation for the
Tax-Related Items, the Grantee must adequately arrange for the satisfaction of
all Tax-Related Items in a manner acceptable to the Company, the Employer and/or
any Related Entity. In this regard, the Grantee authorizes the Company, the
Employer and/or any Related Entity, or their respective agents, upon the
exercise of its sole discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

2



--------------------------------------------------------------------------------

(i) By Share Withholding. The Grantee authorizes the Company, the Employer
and/or any Related Entity, or their respective agents, upon the exercise of its
sole discretion, to withhold from those Shares issuable to the Grantee the whole
number of Shares sufficient to satisfy all Tax-Related Items. The Grantee
acknowledges that the withheld Shares may not be sufficient to satisfy all
Tax-Related Items. Accordingly, the Grantee agrees to pay to the Company, the
Employer or any Related Entity as soon as practicable, including through
additional payroll withholding, any amount of the Tax-Related Items that is not
satisfied by the withholding of Shares described above. Where necessary to avoid
negative accounting treatment, the Company shall withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Grantee is
deemed to have been issued the full number of Shares subject to the vested
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Grantee’s participation in the Plan.

(ii) By Sale of Shares. Unless the Grantee determines to satisfy the Tax-Related
Items by some other means in accordance with clause (iii) below, the Grantee’s
acceptance of this Award constitutes the Grantee’s instruction and authorization
to the Company, the Employer or any Related Entity and any brokerage firm
determined acceptable to the Company for such purpose to, upon the exercise of
Company’s sole discretion, sell on the Grantee’s behalf a whole number of Shares
from those Shares issuable to the Grantee as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the Tax-Related
Items. Such Shares will be sold on the day such Tax-Related Items arise (e.g., a
vesting date) or as soon thereafter as practicable. The Grantee will be
responsible for all broker’s fees and other costs of sale, and the Grantee
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. To the extent the proceeds of
such sale exceed the Grantee’s liability for the Tax-Related Items, the Company,
the Employer or any Related Entity agrees to pay such excess in cash to the
Grantee. The Grantee acknowledges that the Company, the Employer, any Related
Entity or any of their designees is under no obligation to arrange for such sale
at any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the Grantee’s liability for the Tax-Related Items.
Accordingly, the Grantee agrees to pay to the Company, the Employer or any
Related Entity as soon as practicable, including through additional payroll
withholding, any amount of the Tax-Related Items that is not satisfied by the
sale of Shares described above.

(iii) By Check, Wire Transfer or Other Means. At any time not less than five
(5) business days (or such fewer number of business days as determined by the
Administrator) before any Tax-Related Items arise (e.g., a vesting date), the
Grantee may elect to satisfy the Grantee’s liability for the Tax-Related Items
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax-Related Items by (x) wire transfer to such account as the
Company may direct, (y) delivery of a certified check payable to the Company, or
(z) such other means as specified from time to time by the Administrator.

Anything in Section 5(b)(i) and (ii) to the contrary notwithstanding, in order
to avoid a prohibited acceleration under Section 409A of the Code, the number of
Shares that the Company, Employer or Related Entity shall be permitted to
withhold or sell on behalf of the Grantee to satisfy any liability for
Tax-Related Items that arises prior to the time that the Shares become

 

3



--------------------------------------------------------------------------------

issuable pursuant to Section 3, above, with respect to any portion of the Units
that is considered deferred compensation subject to Section 409A of the Code
shall not exceed that number of Shares that equals the aggregate amount of the
Tax-Related Items. Furthermore, the Company, the Employer or a Related Entity
also may satisfy any Tax-Related Items by offsetting any amounts (including, but
not limited to, wages, salary, bonus and severance payments, or other cash
compensation) payable to the Grantee by the Company, the Employer and/or a
Related Entity. Furthermore, in the event of any determination that the Company
has failed to withhold or account for a sum sufficient to pay all Tax-Related
Items due in connection with the Award by any of the means previously described,
the Grantee agrees to pay the Company the amount of such deficiency in cash
within five (5) days after receiving a written demand from the Company to do so,
whether or not the Grantee is an employee of the Company, the Employer or any
Related Entity at that time. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if the Grantee fails to comply
with his or her obligations in connection with the Tax-Related Items.

6. Nature of Grant. In accepting the Award, the Grantee acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future grants of Restricted Stock Units, or benefits in
lieu of Restricted Stock Units, even if Restricted Stock Units have been granted
repeatedly in the past;

(c) all decisions with respect to future grants of Restricted Stock Units, if
any, will be at the sole discretion of the Company;

(d) the Grantee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Grantee’s employment or service relationship (if any)
at any time;

(e) the Grantee is voluntarily participating in the Plan;

(f) the Units and the Shares subject to the Units are extraordinary items that
do not constitute compensation of any kind for services of any kind rendered to
the Company, the Employer or any Related Entity, and which is outside the scope
of the Grantee’s employment contract, if any;

(g) the Units and the Shares subject to the Units are not intended to replace
any pension rights or compensation;

(h) the Units and the Shares subject to the Units are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Related Entity;

 

4



--------------------------------------------------------------------------------

(i) the Award and the Grantee’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or any Related Entity;

(j) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(k) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Units resulting from termination of the Grantee’s Continuous
Service by the Company, the Employer or any Related Entity (for any reason
whatsoever and whether or not in breach of local labor laws) and in
consideration of the Award to which Grantee is otherwise not entitled, Grantee
irrevocably agrees never to institute any claim against the Company, the
Employer or any Related Entity, waive his or her ability, if any, to bring any
such claim, and release the Company, the Employer and any Related Entity from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, the
Grantee shall be deemed irrevocably to have agreed not to pursue such claim and
agree to execute any and all documents necessary to request dismissal or
withdrawal of such claims; and

(l) in the event of termination of the Grantee’s Continuous Service (whether or
not in breach of local labor laws), the Grantee’s right to vest in the Units
under the Plan, if any, will terminate effective as of the date that the Grantee
is no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law) except in the event of
death, Disability or involuntary termination of Continuous Service other than
for Cause or voluntary termination of Continuous Service for Good Reason within
12 months of a Corporate Transaction as set forth above; the Committee shall
have the exclusive discretion to determine when the Grantee is no longer
providing Continuous Service for purposes of his or her Award.

7. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

8. Entire Agreement; Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

5



--------------------------------------------------------------------------------

9. Construction. The captions used in the Notice and this Agreement are inserted
for convenience and shall not be deemed a part of the Award for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

10. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

11. Venue and Jurisdiction. The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought exclusively in the United States District Court for the
Northern District of California (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a California state court in the County of
Santa Clara) and that the parties shall submit to the jurisdiction of such
court. The parties irrevocably waive, to the fullest extent permitted by law,
any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. If any one or more provisions of
this Section 11 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

12. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

13. Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Employer, the Company and any Related Entity
for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that the Company or
any Related Entity may hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social security/insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company or any Related Entity, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

The Grantee understands that Data will be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the United States, or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than the Grantee’s country. The Grantee understands that
the Grantee may request a list with the

 

6



--------------------------------------------------------------------------------

names and addresses of any potential recipients of the Data by contacting the
Grantee’s stock administration representative. The Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the sole purpose of implementing, administering and managing
the Grantee’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker, escrow agent or other third party
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan, including any requisite transfer of Data to
a broker, escrow agent or other third party with whom any Shares acquired under
the Plan may be deposited. The Grantee understands that Data will be held
pursuant to this Section 13 only as long as is necessary to implement,
administer and manage the Grantee’s participation in the Plan. The Grantee
understands that the Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Grantee’s stock administration
representative. The Grantee understands that refusal or withdrawal of consent
may affect the Grantee’s ability to participate in the Plan. For more
information on the consequences of the Grantee’s refusal to consent or
withdrawal of consent, the Grantee understands that the Grantee may contact the
Grantee’s stock administration representative.

14. Amendment and Delay to Meet the Requirements of Section 409A. The Grantee
acknowledges that the Company, in the exercise of its sole discretion and
without the consent of the Grantee, may amend or modify this Agreement in any
manner and delay the issuance of any Shares issuable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A of the
Code as amplified by any Treasury regulations or guidance from the Internal
Revenue Service as the Company deems appropriate or advisable. In addition, the
Company makes no representation that the Award will comply with Section 409A of
the Code and makes no undertaking to prevent Section 409A of the Code from
applying to the Award or to mitigate its effects on any deferrals or payments
made in respect of the Units. The Grantee is encouraged to consult a tax adviser
regarding the potential impact of Section 409A of the Code.

15. Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

17. Appendix. Notwithstanding any provisions in this Agreement, the Award shall
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for the Grantee’s country. Moreover, if the Grantee relocates to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to the Grantee, to the extent the Company determines
that the application of such terms and conditions is necessary or

 

7



--------------------------------------------------------------------------------

advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix constitutes part of this Agreement.

18. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Award and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

8



--------------------------------------------------------------------------------

NOVELLUS SYSTEMS, INC.

2011 STOCK INCENTIVE PLAN

APPENDIX

TO

RESTRICTED STOCK UNIT AWARD AGREEMENTS

Terms and Conditions

This Appendix includes additional terms and conditions that govern the Award
granted to the Grantee if the Grantee resides in one of the countries listed
herein. This Appendix is part of the Agreement. Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Agreement or the
Plan.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which the Grantee should be aware with respect to the Grantee’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2011.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Grantee not rely on the information noted herein as
the only source of information relating to the consequences of the Grantee’s
participation in the Plan because the information may be out of date at the time
the Grantee acquires Shares or sells Shares acquired under the Plan.

In addition, the information is general in nature and may not apply to the
Grantee’s particular situation, and the Company is not in a position to assure
Grantee of any particular result. Accordingly, the Grantee is advised to seek
appropriate professional advice as to how the relevant laws in the Grantee’s
country may apply to the Grantee’s situation.

Finally, if the Grantee is a citizen or resident of a country other than that in
which he or she is currently working, is considered a citizen or resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Units are granted, the information contained herein
may not be applicable in the same manner to the Grantee. In addition, the
Company shall, in its sole discretion, determine to what extent the additional
terms and conditions included herein will apply to the Grantee under such
circumstances.

CHINA

Terms and Conditions

Immediate Sale of Shares Restriction

Notwithstanding any provision of the Plan or the Agreement to the contrary, due
to exchange control laws in China, all Shares acquired at vesting of the Units
will be sold on the Grantee’s

 

9



--------------------------------------------------------------------------------

behalf pursuant to this authorization as soon as practicable on or after the
vesting date. The Grantee will not be entitled to hold any Shares following
settlement. Instead, the Grantee will receive the sale proceeds less any
Tax-Related Items and broker’s fees or other costs of sale. The Grantee will be
responsible for all broker’s fees and other costs of sale, and the Grantee
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. Due to fluctuations in the Share
price and/or the US dollar exchange rate between the vesting date and (if later)
the date on which the Shares are sold, the sale proceeds may be more or less
than the market value of the Shares on the vesting date (which is the amount
relevant to determining the Tax-Related Items). The Grantee understands and
agrees that the Company is not responsible for the amount of any loss the
Grantee may incur and that the Company assumes no liability for any fluctuations
in the Share price and/or US dollar exchange rate.

Notifications

Exchange Control Information for the Grantees who are Residents of the People’s
Republic of China

The Grantee understands and agrees that, due to exchange control laws in China,
the Grantee will be required to immediately repatriate to China the cash
proceeds from the sale of any Shares acquired at vesting of the Units and any
dividends received in relation to the Shares. The Grantee further understands
that, under local law, such repatriation of the cash proceeds may need to be
effectuated through a special exchange control account established by the
Company or any Related Entity, and the Grantee hereby consents and agrees that
the proceeds from the sale of Shares acquired under the Plan and any dividends
received in relation to the Shares may be transferred to such special account
prior to being delivered to the Grantee. However, regardless of whether the
Company establishes a special account, the Grantee understands that he or she
must repatriate any cash proceeds to China and may not have the funds in an
off-shore account. The Grantee agrees to bear any currency fluctuation risk
between the time the Shares are sold or dividends are received and the time the
proceeds are distributed through any such special exchange account. The Grantee
further agree to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in China. This repatriation requirement will not apply to non-PRC
nationals.

 

10



--------------------------------------------------------------------------------

GERMANY

Notifications

Exchange Control Information

Cross-border payments in excess of €12,500 must be reported monthly. If the
Grantee uses a German bank to effect a cross-border payment in excess of €12,500
in connection with the sale of Shares or the receipt of dividends, the bank will
make the report. In this case, the Grantee will not have to report the
transaction. In addition, the Grantee must report any receivables or payables or
debts in foreign currency exceeding an amount of approximately €5,000,000 on a
monthly basis. Finally, the Grantee must report on an annual basis,
shareholdings exceeding 10% of the total voting capital of the Company.

INDIA

Notifications

Exchange Control Information.

The Grantee understands that he or she must repatriate the cash proceeds from
the sale of Shares to India and convert the proceeds into local currency within
90 days of receipt. The Grantee will receive a foreign inward remittance
certificate (“FIRC”) from the bank where the foreign currency is deposited. The
Grantee should maintain the FIRC as evidence of the repatriation of funds in the
event that the Reserve Bank of India, the Employer or the Company requests proof
of repatriation.

IRELAND

Notifications

Director Notification Requirement.

If the Grantee is a director, shadow director or secretary of an Irish Related
Entity, pursuant to Section 53 of the Irish Company Act 1990, the Grantee must
notify the Irish Related Entity in writing within five business days of
receiving or disposing of an interest in the Company (e.g., Units, Shares,
etc.), or within five business days of becoming aware of the event giving rise
to the notification requirement, or within five business days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of a spouse or minor
child whose interests will be attributed to the director, shadow director or
secretary.

 

11



--------------------------------------------------------------------------------

ISRAEL

Terms and Conditions

Securities Law Notification.

The offer of this Award does not constitute a public offering under Securities
Law, 1968.

Immediate Sale of Shares Restriction

Notwithstanding any provision of the Plan or the Agreement to the contrary, due
to tax considerations in Israel, all Shares acquired at vesting of the Units
will be sold on the Grantee’s behalf pursuant to this authorization as soon as
practicable on or after the vesting date. The Grantee will not be entitled to
hold any Shares following settlement. Instead, the Grantee will receive the sale
proceeds less any Tax-Related Items and broker’s fees or other costs of sale.
The Grantee will be responsible for all broker’s fees and other costs of sale,
and the Grantee agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. Due to
fluctuations in the Share price and/or the US dollar exchange rate between the
vesting date and (if later) the date on which the Shares are sold, the sale
proceeds may be more or less than the market value of the Shares on the vesting
date (which is the amount relevant to determining the Tax-Related Items). The
Grantee understands and agrees that the Company is not responsible for the
amount of any loss the Grantee may incur and that the Company assumes no
liability for any fluctuations in the Share price and/or US dollar exchange
rate.

ITALY

Terms and Conditions

Data Privacy

This provision replaces Section 13 or 14 (as applicable) of the Agreement:

The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described herein and any other Award grant materials by and among, as
applicable, the Grantee’s employer, the Company and any Related Entity for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that the Company or any
Related Entity may hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social security/insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company or any Related Entity, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

The Grantee understands that the Employer, the Company and any Related Entity
may hold certain personal information about the Grantee, including, without
limitation, the Grantee’s

 

12



--------------------------------------------------------------------------------

name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company or any Related Entity, details of all Units
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested, or outstanding in the Grantee’s favor, for the exclusive
purpose of implementing, managing and administering the Plan (“Data”) and in
compliance with Applicable Laws and regulations.

The Grantee also understands that providing the Company with Data is necessary
for the performance of the Plan and that the Grantee’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect the Grantee’s ability to participate in the Plan. The
Controller of personal data processing is Novellus Systems, Inc., with
registered offices at 4000 North First Street, San Jose, CA 95134, U.S.A., and,
pursuant to Legislative Decree no. 196/2003, its representative in Italy is
Novellus Systems Italy SrL with registered offices at Viale Bartolomeo Colleoni,
9, Centro Dirzionale Colleoni-Palazzo Sirio, 20041 Agrate Brianza (MI), Italy.

The Grantee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. The Grantee understands that Data
also may be transferred to an independent registered public accounting firm
engaged by the Company. The Grantee understands further that the Company and/or
any Related Entity will transfer Data among themselves as necessary for the
purposes of implementing, administering and managing the Grantee’s participation
in the Plan, and that the Company and/or any Related Entity may each further
transfer Data to third parties assisting the Company in implementation,
administration and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom the Grantee may elect to deposit
any Shares acquired under the Plan. Such recipients may receive, possess, use,
retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that these recipients may be located in or outside
of the European Economic Area, such as in the United States or elsewhere and in
locations that might not provide the same level of protection as intended under
Italian data privacy laws. Should the Company exercise its discretion in
suspending all necessary legal obligations connection with the management and
administration of the Plan, it will delete Data as soon as it has completed all
necessary legal obligations connected with the management and administration of
the Plan.

The Grantee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by Applicable Laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to Applicable Laws and regulations, does not require the Grantee’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration and

 

13



--------------------------------------------------------------------------------

management of the Plan. The Grantee understands that, pursuant to Section 7 of
the Legislative Decree no. 196/2003, he or she has a right, without limitation,
to access, delete, update, correct, or terminate, for legitimate reason, the
Data processing. Furthermore, the Grantee is aware that Data will not be used
for direct marketing purposes. In addition, Data provided can be reviewed and
questions or complaints may be addressed by contacting the Grantee’s stock
administration representative.

Plan Document Acknowledgment

The Grantee acknowledges having read and specifically and expressly approves the
following sections of the Agreement: Section 5 or 6, as applicable (“Taxes”);
Section 6 or 7, as applicable (“Nature of Grant”), Section 7 or 8, as applicable
(“No Advice Regarding Grant”); Section 8 or 9, as applicable (“Entire Agreement:
Governing Law”); Section 10 or 11, as applicable (“Administration and
Interpretation”); Section 11 or 12, as applicable (“Venue and Jurisdiction”);
Section 15 or 16, as applicable (“Language”); Section 16 or 17, as applicable
(“Electronic Delivery”) and the above Data Privacy section included in this
Appendix.

Notifications

Exchange Control Information

The Grantee is required to report in his or her annual tax return: (a) any
transfer of cash or Shares to or from Italy exceeding €10,000 or the equivalent
amount in U.S. dollars; and (b) any foreign investments or investments exceeding
€10,000 held outside of Italy at the end of the calendar year if such
investments (including the Shares issued at vesting of the Units, proceeds from
the sale of Shares acquired under the Plan or the receipt of any dividends) may
result in income taxable in Italy, which will include reporting the Shares
issued at vesting of the Units if the fair market value of the Shares combined
with other foreign assets exceed €10,000, and (c) the amount of the transfers to
and from abroad that have had an impact during the calendar year on the
Grantee’s foreign investments or investments held outside of Italy. Under
certain circumstances, the Grantee may be exempt from the requirement under
(a) above if the transfer or investment is made through an authorized broker
resident in Italy.

JAPAN

There are no country-specific provisions.

KOREA

Notifications

Exchange Control Information.

Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares or the receipt of any dividends to repatriate the
proceeds to Korea within eighteen (18) months of the sale/receipt.

 

14



--------------------------------------------------------------------------------

MALAYSIA

Notifications

Director Notification Requirement.

If the Grantee is a director of a Malaysian Related Entity, the Grantee is
subject to certain notification requirements under the Malaysian Companies Act,
1965. Among these requirements is an obligation to notify the Malaysian
Subsidiary or affiliate in writing when the Grantee receives or disposes of an
interest (e.g., Units, Shares) in the Company or any Related Entity. These
notifications must be made within fourteen days of acquiring or disposing of any
interest in the Company or any Related Entity.

Insider Trading Notification.

The Grantee should be aware of the Malaysian insider trading rules, which may
impact the acquisition or disposal of Shares or rights to Shares under the Plan.
Under the Malaysian insider-trading rules, the Grantee is prohibited from
selling shares when he or she is in possession of information which is not
generally available and which the Grantee knows or should know will have a
material effect on the price of Shares once such information is generally
available.

NETHERLANDS

Notifications

Insider Trading Notification.

The Grantee should be aware of the Dutch insider trading rules which may impact
the sale of Shares acquired under the Plan. In particular, the Grantee may be
prohibited from effectuating certain share transactions if the Grantee has
inside information regarding the Company.

In accepting the grant of the Units, entering into the Agreement and
participating in the Plan, the Grantee acknowledges having read and understood
this notification and acknowledges that it is his or her responsibility to
comply with the following Dutch insider trading rules:

Under Article 5:56 of Dutch Financial Supervision Act, anyone who has “inside
information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
defined as knowledge of specific information concerning the issuing company to
which the securities relate or the trade in securities by such company, which
has not been made public and which, if published, would reasonably be expected
to affect the stock price, regardless of the development of the price. The
insider could be any employee of the Company or any Subsidiary who has inside
information as described herein.

Given the broad scope of the definition of “inside information,” certain
employees of the Company or any Subsidiary or affiliate (including a Grantee
pursuant to the Plan) who are resident in the Netherlands may have inside
information and, thus, would be prohibited from

 

15



--------------------------------------------------------------------------------

effectuating a transaction in securities in the Netherlands at a time when the
employee has such inside information.

If it is uncertain whether the insider trading rules apply to the Grantee, the
Company recommends that the Grantee should consult with his or her own legal
advisor. Please note that the Company cannot be held liable if the Grantee
violates the Dutch insider rules. The Grantee is responsible for ensuring
compliance with these rules.

SINGAPORE

Notifications

Securities Law Information.

The grant of the Units is being made pursuant to the “Qualifying Person”
exemption under section 273(1)(f) of the Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”). The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. The Grantee should note
that the Units are subject to section 257 of the SFA and the Grantee will not be
able to make (i) any subsequent sale of the Shares in Singapore or (ii) any
offer of such subsequent sale of the Shares subject to the Units in Singapore,
unless such sale or offer in is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA (Chapter 289,
2006 Ed.).

Director Notification Obligation.

If the Grantee is a director, associate director or shadow director of a
Singapore Subsidiary or affiliate of the Company, the Grantee is subject to
certain notification requirements under the Singapore Companies Act, regardless
of whether he or she is a Singapore resident or employed in Singapore. Among
these requirements is an obligation to notify the Singapore Subsidiary or
affiliate in writing of an interest (e.g., Units under the Plan, Shares) in the
Company or any related companies within two days of (i) its acquisition or
disposal, (ii) any change in a previously disclosed interest (e.g., when the
Units vest), or (iii) becoming a director.

SWITZERLAND

Notifications

Securities Law Information.

The grant of the Award is considered a private offering in Switzerland and is
therefore not subject to securities registration in Switzerland.

 

16



--------------------------------------------------------------------------------

TAIWAN

Notifications

Securities Law Information.

This offer of Units and the Shares to be issued pursuant to the Plan is
available only for employees of the Company and its Subsidiaries and affiliates.
It is not a public offer of securities by a Taiwanese company; therefore, it is
exempt from registration in Taiwan.

Exchange Control Information.

The Grantee may acquire and remit foreign currency (including proceeds from the
sale of Shares) into Taiwan up to US$5,000,000 per year without justification.

If the transaction amount is TWD$500,000 or more in a single transaction, the
Grantee must submit a Foreign Exchange Transaction Form and also provide
supporting documentation to the satisfaction of the remitting bank. If the
transaction amount is US$500,000 or more, the Grantee must also provide
additional supporting documentation to the satisfaction of the remitting bank.

VIETNAM

Terms and Conditions

Settlement of Units in Cash Only

Due to local regulatory requirements, Units granted to the Grantee in Vietnam
shall not be paid out in Shares but shall be paid in cash only (less any
applicable Tax-Related Items) and do not provide any right for the Grantee to
receive Shares, notwithstanding any discretion contained in the Plan, or any
provision in this Agreement to the contrary. Such amounts shall be paid out in
the U.S. dollar equivalent to the Shares and shall be converted into local
currency and paid to the Grantee as soon as practicable following the vesting
event set forth in Section 3(a) above. For clarification sake, any fractional
Units remaining after the Award is fully vested shall be discarded and shall not
be paid out in cash.

UNITED STATES

There are no country-specific provisions.

 

17



--------------------------------------------------------------------------------

NOVELLUS SYSTEMS, INC.

2011 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

FOR GRANTEES OUTSIDE THE EUROPEAN UNION

Grantee’s Name

You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Novellus Systems, Inc. 2011 Stock Incentive Plan,
as amended from time to time (the “Plan”) and the Restricted Stock Unit
Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
provided herein, the terms in this Notice shall have the same meaning as those
defined in the Plan.

Date of Award

Total Number of Restricted Stock

Units Awarded (the “Units”)

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Units will “vest” in accordance
with the following schedule (the “Vesting Schedule”):

These restricted stock units will vest 25% per year over a four (4) year period.

Notwithstanding the foregoing, in the event of the Grantee’s Retirement (as
defined in this Notice), an additional portion of the total number of Units
awarded equal to the number of Units that would have vested in each twelve-month
period following such Retirement had the Grantee’s Continuous Service continued
throughout such period(s) (such number to be determined in accordance with the
vesting schedule set forth above and without taking into account any
acceleration of vesting set forth herein) will accelerate and vest for every
five (5) full years of the Grantee’s Eligible Service (also as defined herein)
immediately prior to the effective date of such Retirement; provided, however,
that in no event shall more than 100% of the Units become vested. For example,
if the Grantee’s period of Eligible Service immediately prior to such Retirement
were twelve (12) years, then the number of Units that otherwise would have
vested in the twenty-four (24) months following such Retirement (without taking
into account any acceleration of vesting) would vest immediately prior to the
effective date of such Retirement, provided that no more than 100% of the Units
could become vested. For purposes of this Notice, “Eligible Service” means the
aggregate period of the Grantee’s provision of services (i) to the Company or a
Related Entity as an Employee providing Continuous Service and (ii) to



--------------------------------------------------------------------------------

any entity acquired by the Company or a Related Entity as an employee,
calculated from the “seniority date” recognized by the Company. For purposes of
this Notice, “Retirement” means the Grantee’s termination of Continuous Service
if, as of the effective date of such termination, the sum of the Grantee’s
(i) age in years and (ii) years of Eligible Service is equal to or greater than
seventy (70). In the event of the Grantee’s change in status from Employee to
Consultant or Director, or from an Employee whose customary employment is 20
hours or more per week to an Employee whose customary employment is fewer than
20 hours per week, vesting of the Units shall continue in accordance with the
Vesting Schedule set forth above and terms of this Notice, the Agreement and the
Plan, unless affirmatively determined otherwise by the Administrator; provided,
however, that the determination of whether such change in status results in a
termination of Continuous Service (resulting in forfeiture of unvested Units)
will be determined in accordance with Applicable Laws, including Section 409A of
the Code to the extent the Grantee is a U.S. taxpayer.

In the event a Corporate Transaction occurs and, on the date of or within twelve
(12) months after the Corporate Transaction, the Grantee’s Continuous Service is
involuntarily terminated by the Company, its successor or a Related Entity other
than for Cause or voluntarily terminated by the Grantee for Good Reason, up to
one hundred percent (100%) of the total number of Units subject to the Award
will accelerate and vest immediately prior to such termination of Continuous
Service.

For purposes of this Notice and the Agreement:

“Cause” means with respect to the termination by the Company or a Related Entity
of the Grantee’s Continuous Service, that such termination is for “Cause” as
such term (or word of like import) is expressly defined in a then-effective
written agreement between the Grantee and the Company or such Related Entity, or
in the absence of such then-effective written agreement and definition, is based
on, in the determination of the Administrator, the Grantee’s: (i) performance of
any act or failure to perform any act in bad faith and to the detriment of the
Company or a Related Entity; (ii) dishonesty, intentional misconduct or material
breach of any agreement with the Company or a Related Entity; or
(iii) conviction for, or guilty plea to, a felony.

“Good Reason” means the Grantee’s voluntary termination of Continuous Service
within ninety (90) days following the end of the Cure Period (as defined below)
as a result of a material diminution of the Grantee’s authority, duties, or
responsibilities, relative to the Grantee’s authority, duties, or
responsibilities in effect immediately prior to such reduction, without the
Grantee’s written consent; provided, however, that the Grantee must provide
written notice to the Company of the condition that could constitute a “Good
Reason” event within ninety (90) days of the initial existence of such condition
and such condition must not have been remedied by the Company or a Related
Entity within thirty (30) days (the “Cure Period”) of such written notice.

In the event the Grantee’s Continuous Service terminates due to death or
Disability, up to one hundred percent (100%) of the total number of Units
subject to the Award will accelerate and vest immediately prior to such
termination of Continuous Service; For example, if the Grantee was granted 1000
Units, and as of immediately prior to the Grantee’s termination, the Award was
vested as to 250 Units and unvested as to 750 Units, the number of Units that
would accelerate in connection with the Grantee’s termination due to death or
Disability would be 750 Units.

 

2



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Notice or the Agreement, if a
termination of the Grantee’s Continuous Service would constitute both a
termination due to Retirement and a termination due to death or Disability, then
for purposes of accelerated vesting of the Units, the Grantee’s service shall be
deemed to have terminated for the reason that provides the greatest acceleration
of vesting.

During any authorized leave of absence, the vesting of the Units as provided in
this Vesting Schedule shall be determined in accordance with the Company’s leave
of absence policy, as it may be amended from time to time (to the extent
permitted under Section 409A of the Code), and Applicable Law. The determination
of whether a leave of absence results in a termination of Continuous Service
(resulting in forfeiture of unvested Units) shall be determined in accordance
with Applicable Law, including Section 409A of the Code to the extent the
Grantee is a U.S. taxpayer.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company. If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.

Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason (excluding death, Disability, Retirement or involuntary termination
of Continuous Service other than for Cause or voluntary termination of
Continuous Services for Good Reason within 12 months of a Corporate Transaction
as set forth above), and any unvested Units held by the Grantee immediately
following such termination of the Grantee’s Continuous Service shall be
forfeited and deemed reconveyed to the Company. The Company shall thereafter be
the legal and beneficial owner of such reconveyed Units and shall have all
rights and interest in or related thereto without further action by the Grantee.
In the event the Grantee terminates Continuous Service due to death, Disability
or involuntary termination of Continuous Service other than for Cause or
voluntary termination of Continuous Services for Good Reason within 12 months of
a Corporate Transaction as set forth above, all unvested Units, if any,
remaining after taking into account the vesting acceleration set forth above
shall be forfeited and deemed reconveyed to the Company and the Company shall
thereafter be the legal and beneficial owner of such reconveyed Units and shall
have all rights and interest in or related thereto without further action by the
Grantee. In the event the Grantee terminates Continuous Service due to
Retirement (as defined in this Notice), the number of Units that would have
vested in each twelve-month period following such Retirement had the Grantee’s
Continuous Service continued throughout such period(s) (without taking into
account any acceleration of vesting set forth herein) shall vest for every
five (5) full years of the Grantee’s Eligible Service immediately prior to the
effective date of such Retirement, and all remaining unvested Units, if any,
shall be forfeited and deemed reconveyed to the Company and the Company shall
thereafter be the legal and beneficial owner of such reconveyed Units and shall
have all rights and interest in or related thereto without further action by the
Grantee.

Notwithstanding the foregoing, for purposes of this Notice and the Agreement,
“termination of Continuous Service” means a “separation from service,” as
defined in the regulations under Section 409A of the Code.

 

3



--------------------------------------------------------------------------------

By the Grantee’s electronic acceptance of this Award and by the acceptance of
the Company’s representative below, the Company and the Grantee have executed
this Notice and agree that the Award is to be governed by the terms and
conditions of this Notice, the Plan, and the Agreement.

 

Novellus Systems, Inc.,

a California corporation

By:   John Hertz         Title:   Vice President and Chief Financial Officer

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OR ACQUIRING SHARES HEREUNDER), EXCEPT AS OTHERWISE STATED IN THE
AGREEMENT. THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT
WITH RESPECT TO CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY OR A
RELATED ENTITY TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE AT ANY TIME, WITH
OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE, ALTHOUGH SUCH TERMINATION MAY OR
MAY NOT AFFECT THE VESTING OF THE UNITS. THE GRANTEE ACKNOWLEDGES THAT UNLESS
THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY OR A RELATED
ENTITY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.

IN THE EVENT OF THE TERMINATION OF THE GRANTEE’S CONTINUOUS SERVICE FOR ANY
REASON, THE COMPANY AND THE RELATED ENTITIES SHALL NOT BE LIABLE FOR THE LOSS OF
EXISTING OR POTENTIAL PROFIT FROM THIS AWARD OR ANY OTHER AWARD GRANTED UNDER
THE PLAN OR OTHERWISE. THE GRANTEE SHALL HAVE NO CLAIM TO BE GRANTED ANY AWARD
UNDER THE PLAN EXCEPT AS EXPRESSLY SET FORTH IN THIS NOTICE AND THE AGREEMENT,
AND THERE IS NO OBLIGATION ON THE PART OF THE COMPANY OR ANY RELATED ENTITY FOR
UNIFORMITY OF TREATMENT OF THE GRANTEE WITH OTHER EMPLOYEES OF THE COMPANY AND
ANY RELATED ENTITY OR OTHER GRANTEES UNDER THE PLAN.

Grantee Acknowledges and Agrees:

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the

 

4



--------------------------------------------------------------------------------

Award subject to all of the terms and provisions hereof and thereof. The Grantee
has reviewed this Notice, the Agreement and the Plan in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Notice
and fully understands all provisions of this Notice, the Agreement and the Plan.
The Grantee further agrees and acknowledges that this Award is a non-elective
arrangement pursuant to Section 409A of the Code.

The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable U.S. federal securities laws or
other Applicable Laws that could subject the Grantee to liability for engaging
in any transaction involving the sale of the Company’s Shares. The Grantee
further acknowledges and agrees that, prior to the sale of any Shares acquired
under this Award, it is the Grantee’s responsibility to determine whether or not
such sale of Shares will subject the Grantee to liability under insider trading
rules or other applicable U.S. federal securities laws or other Applicable Laws.

The Grantee understands that the Award is subject to the Grantee’s consent to
access, and acknowledgement of having accessed, the Plan prospectus in
connection with the Form S-8 registration statement for the Plan, any updates
thereto, the Plan, the Agreement and this Notice (collectively, the “Plan
Documents”) in electronic form through the Fidelity web page at the following
address: netbenefits.fidelity.com or such other address as is provided by
notification from time to time. By accepting the grant of the Award, the Grantee
hereby: (i) consents to access electronic copies (instead of receiving paper
copies) of the Plan Documents via the Fidelity web page or such other web page
as is provided by notification from time to time, (ii) represents that the
Grantee has access to the internet generally; (iii) acknowledges receipt of
electronic copies, or that the Grantee is already in possession of paper copies,
of the Plan Documents and the Company’s most recent annual report to
shareholders; and (iv) represents that the Grantee is familiar with the terms
and provisions of the Plan Documents and accepts the Award subject to all of the
terms and provisions of the Plan Documents.

The Grantee may receive, without charge, upon written or oral request, paper
copies of any or all of the Plan Documents, documents incorporated by reference
in the Form S-8 registration statement for the Plan, and the Company’s most
recent annual report to shareholders by requesting them from Stock
Administration at Novellus Systems, Incorporated, 4000 North First Street, San
Jose, CA 95134, Attn. Stock Administration M/S HQ-2B. Telephone (408) 943-9700,
email: stock.administration@novellus.com.

The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Administrator in accordance with Section 10 of the Agreement.
The Grantee further agrees to the venue and jurisdiction selection in accordance
with Section 11 of the Agreement. The Grantee further agrees to notify the
Company upon any change in his or her residence address indicated in this
Notice.

* * *

 

5



--------------------------------------------------------------------------------

NOVELLUS SYSTEMS, INC.

2011 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR GRANTEES OUTSIDE THE EUROPEAN UNION

1. Issuance of Units. Novellus Systems, Inc., a California corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”) an award (the “Award”) of the Total
Number of Restricted Stock Units set forth in the Notice (the “Units”), subject
to the Notice, this Restricted Stock Unit Agreement (the “Agreement”) and the
terms and provisions of the Novellus Systems, Inc. 2011 Stock Incentive Plan, as
amended from time to time (the “Plan”), which is incorporated herein by
reference. Unless otherwise provided herein, the terms in this Agreement shall
have the same meaning as those defined in the Plan.

2. Transfer Restrictions. The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution. The terms of this
Agreement shall be binding upon executors, administrators, heirs, successors and
transferors of the Grantee.

3. Conversion of Units and Issuance of Shares.

(a) General. Subject to Sections 3(b) and 3(c) below, one share of Common Stock
shall be issuable for each Unit subject to the Award (the “Shares”) upon
vesting. Anything in the foregoing to the contrary notwithstanding, to the
extent permitted under Section 409A of the Code, the Company, upon the exercise
of its sole discretion, may cause unvested Units to vest prior to the applicable
vesting dates, and for Shares to become issuable thereunder, in order to satisfy
any Tax-Related Items (as defined in Section 5(a), below) that may arise prior
to the date the Shares become issuable pursuant to the first sentence of this
Section 3(a). Immediately thereafter, or as soon as administratively feasible,
the Company will transfer the appropriate number of Shares to the Grantee after
satisfaction of any required “Tax-Related Items” (as defined in Section 5(a)
below) obligations. Any fractional Unit remaining after the Award is fully
vested shall be discarded and shall not be converted into a fractional Share.
Effective upon the consummation of a Corporate Transaction, the Award shall
terminate unless it is Assumed in connection with the Corporate Transaction.

(b) Delay of Conversion. The conversion of the Units into the Shares under
Section 3(a) above, shall be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of U.S.
federal securities laws or other Applicable Law. If the conversion of the Units
into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of U.S. federal securities laws or other Applicable Law. For purposes
of this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.



--------------------------------------------------------------------------------

(c) Delay of Issuance of Shares. The Company shall delay the issuance of any
Shares under this Section 3 to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain
“specified employees” of certain publicly-traded companies); in such event, any
Shares to which the Grantee would otherwise be entitled during the six (6) month
period following the date of the Grantee’s termination of Continuous Service
will be issuable on the first business day following the expiration of such six
(6) month period.

4. Right to Shares. The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee.

5. Taxes.

(a) Tax Liability. The Grantee is ultimately liable and responsible for any or
all income tax, social insurance, employment tax, payroll tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”) in connection
with the Award and, regardless of any action the Company, the Grantee’s employer
(the “Employer”) or any Related Entity takes with respect to the Tax-Related
Items, the Grantee acknowledges that the ultimate liability for the Tax-Related
Items may exceed the amount actually withheld by the Company, the Employer or
any Related Entity. The Grantee further acknowledges that:

(i) neither the Company, the Employer nor any Related Entity makes any
representation or undertaking regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant, vesting, assignment, release or cancellation of the Units, the settlement
of the Units, the delivery of Shares upon settlement of the Units, the
subsequent sale of any Shares acquired upon vesting and the receipt of any
dividends or dividend equivalents; and

(ii) the Company, the Employer and/or any Related Entity do not commit and are
under no obligation to structure the terms of or any aspect of the Award to
reduce or eliminate the Grantee’s liability for the Tax-Related Items or achieve
any particular tax result.

Further, if the Grantee has become subject to tax in more than one jurisdiction
between the grant date and the date of any relevant taxable event, the Grantee
acknowledges that the Company, the Employer (or former employer, as applicable)
and/or any Related Entity may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

(b) Payment of Withholding Taxes. Prior to any relevant taxable or tax
withholding event, as applicable, in connection with the Award (e.g., vesting)
that the Company determines may result in any withholding obligation for the
Tax-Related Items, the Grantee must adequately arrange for the satisfaction of
all Tax-Related Items in a manner acceptable to the Company, the Employer and/or
any Related Entity. In this regard, the Grantee authorizes the Company, the
Employer and/or any Related Entity, or their respective agents, upon the
exercise

 

2



--------------------------------------------------------------------------------

of its sole discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(i) By Share Withholding. The Grantee authorizes the Company, the Employer
and/or any Related Entity, or their respective agents, upon the exercise of its
sole discretion, to withhold from those Shares issuable to the Grantee the whole
number of Shares sufficient to satisfy all Tax-Related Items. The Grantee
acknowledges that the withheld Shares may not be sufficient to satisfy all
Tax-Related Items. Accordingly, the Grantee agrees to pay to the Company, the
Employer or any Related Entity as soon as practicable, including through
additional payroll withholding, any amount of the Tax-Related Items that is not
satisfied by the withholding of Shares described above. Where necessary to avoid
negative accounting treatment, the Company shall withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Grantee is
deemed to have been issued the full number of Shares subject to the vested
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Grantee’s participation in the Plan.

(ii) By Sale of Shares. Unless the Grantee determines to satisfy the Tax-Related
Items by some other means in accordance with clause (iii) below, the Grantee’s
acceptance of this Award constitutes the Grantee’s instruction and authorization
to the Company, the Employer or any Related Entity and any brokerage firm
determined acceptable to the Company for such purpose to, upon the exercise of
Company’s sole discretion, sell on the Grantee’s behalf a whole number of Shares
from those Shares issuable to the Grantee as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the Tax-Related
Items. Such Shares will be sold on the day such Tax-Related Items arise (e.g., a
vesting date) or as soon thereafter as practicable. The Grantee will be
responsible for all broker’s fees and other costs of sale, and the Grantee
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. To the extent the proceeds of
such sale exceed the Grantee’s liability for the Tax-Related Items, the Company,
the Employer or any Related Entity agrees to pay such excess in cash to the
Grantee. The Grantee acknowledges that the Company, the Employer, any Related
Entity or any of their designees is under no obligation to arrange for such sale
at any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the Grantee’s liability for the Tax-Related Items.
Accordingly, the Grantee agrees to pay to the Company, the Employer or any
Related Entity as soon as practicable, including through additional payroll
withholding, any amount of the Tax-Related Items that is not satisfied by the
sale of Shares described above.

(iii) By Check, Wire Transfer or Other Means. At any time not less than five
(5) business days (or such fewer number of business days as determined by the
Administrator) before any Tax-Related Items arise (e.g., a vesting date), the
Grantee may elect to satisfy the Grantee’s liability for the Tax-Related Items
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax-Related Items by (x) wire transfer to such account as the
Company may direct, (y) delivery of a certified check payable to the Company, or
(z) such other means as specified from time to time by the Administrator.

 

3



--------------------------------------------------------------------------------

Anything in Section 5(b)(i) and (ii) to the contrary notwithstanding, in order
to avoid a prohibited acceleration under Section 409A of the Code, the number of
Shares that the Company, Employer or Related Entity shall be permitted to
withhold or sell on behalf of the Grantee to satisfy any liability for
Tax-Related Items that arises prior to the time that the Shares become issuable
pursuant to Section 3, above, with respect to any portion of the Units that is
considered deferred compensation subject to Section 409A of the Code shall not
exceed that number of Shares that equals the aggregate amount of the Tax-Related
Items. Furthermore, the Company, the Employer or a Related Entity also may
satisfy any Tax-Related Items by offsetting any amounts (including, but not
limited to, wages, salary, bonus and severance payments, or other cash
compensation) payable to the Grantee by the Company, the Employer and/or a
Related Entity. Furthermore, in the event of any determination that the Company
has failed to withhold or account for a sum sufficient to pay all Tax-Related
Items due in connection with the Award by any of the means previously described,
the Grantee agrees to pay the Company the amount of such deficiency in cash
within five (5) days after receiving a written demand from the Company to do so,
whether or not the Grantee is an employee of the Company, the Employer or any
Related Entity at that time. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if the Grantee fails to comply
with his or her obligations in connection with the Tax-Related Items.

6. Nature of Grant. In accepting the Award, the Grantee acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future grants of Restricted Stock Units, or benefits in
lieu of Restricted Stock Units, even if Restricted Stock Units have been granted
repeatedly in the past;

(c) all decisions with respect to future grants of Restricted Stock Units, if
any, will be at the sole discretion of the Company;

(d) the Grantee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Grantee’s employment or service relationship (if any)
at any time;

(e) the Grantee is voluntarily participating in the Plan;

(f) the Units and the Shares subject to the Units are extraordinary items that
do not constitute compensation of any kind for services of any kind rendered to
the Company, the Employer or any Related Entity, and which is outside the scope
of the Grantee’s employment contract, if any;

(g) the Units and the Shares subject to the Units are not intended to replace
any pension rights or compensation;

(h) the Units and the Shares subject to the Units are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses,

 

4



--------------------------------------------------------------------------------

long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any Related
Entity;

(i) the Award and the Grantee’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or any Related Entity;

(j) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(k) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Units resulting from termination of the Grantee’s Continuous
Service by the Company, the Employer or any Related Entity (for any reason
whatsoever and whether or not in breach of local labor laws) and in
consideration of the Award to which Grantee is otherwise not entitled, Grantee
irrevocably agrees never to institute any claim against the Company, the
Employer or any Related Entity, waive his or her ability, if any, to bring any
such claim, and release the Company, the Employer and any Related Entity from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, the
Grantee shall be deemed irrevocably to have agreed not to pursue such claim and
agree to execute any and all documents necessary to request dismissal or
withdrawal of such claims; and

(l) in the event of termination of the Grantee’s Continuous Service (whether or
not in breach of local labor laws), the Grantee’s right to vest in the Units
under the Plan, if any, will terminate effective as of the date that the Grantee
is no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Committee shall
have the exclusive discretion to determine when the Grantee is no longer
providing Continuous Service for purposes of his or her Award.

7. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

8. Entire Agreement; Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined to be

 

5



--------------------------------------------------------------------------------

illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

9. Construction. The captions used in the Notice and this Agreement are inserted
for convenience and shall not be deemed a part of the Award for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

10. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

11. Venue and Jurisdiction. The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought exclusively in the United States District Court for the
Northern District of California (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a California state court in the County of
Santa Clara) and that the parties shall submit to the jurisdiction of such
court. The parties irrevocably waive, to the fullest extent permitted by law,
any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. If any one or more provisions of
this Section 11 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

12. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

13. Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Employer, the Company and any Related Entity
for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that the Company or
any Related Entity may hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social security/insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company or any Related Entity, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

The Grantee understands that Data will be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these

 

6



--------------------------------------------------------------------------------

recipients may be located in the United States, or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than the Grantee’s country. The Grantee understands that
the Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s stock administration
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan, including any requisite transfer of Data to a broker, escrow agent or
other third party with whom any Shares acquired under the Plan may be deposited.
The Grantee understands that Data will be held pursuant to this Section 13 only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s stock administration representative. The Grantee understands that
refusal or withdrawal of consent may affect the Grantee’s ability to participate
in the Plan. For more information on the consequences of the Grantee’s refusal
to consent or withdrawal of consent, the Grantee understands that the Grantee
may contact the Grantee’s stock administration representative.

14. Amendment and Delay to Meet the Requirements of Section 409A. The Grantee
acknowledges that the Company, in the exercise of its sole discretion and
without the consent of the Grantee, may amend or modify this Agreement in any
manner and delay the issuance of any Shares issuable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A of the
Code as amplified by any Treasury regulations or guidance from the Internal
Revenue Service as the Company deems appropriate or advisable. In addition, the
Company makes no representation that the Award will comply with Section 409A of
the Code and makes no undertaking to prevent Section 409A of the Code from
applying to the Award or to mitigate its effects on any deferrals or payments
made in respect of the Units. The Grantee is encouraged to consult a tax adviser
regarding the potential impact of Section 409A of the Code.

15. Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

17. Appendix. Notwithstanding any provisions in this Agreement, the Award shall
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for the Grantee’s country. Moreover, if the Grantee relocates to one
of the countries included in the

 

7



--------------------------------------------------------------------------------

Appendix, the special terms and conditions for such country will apply to the
Grantee, to the extent the Company determines that the application of such terms
and conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Appendix constitutes part of this
Agreement.

18. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Award and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

8



--------------------------------------------------------------------------------

NOVELLUS SYSTEMS, INC.

2011 STOCK INCENTIVE PLAN

APPENDIX

TO

RESTRICTED STOCK UNIT AWARD AGREEMENTS

Terms and Conditions

This Appendix includes additional terms and conditions that govern the Award
granted to the Grantee if the Grantee resides in one of the countries listed
herein. This Appendix is part of the Agreement. Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Agreement or the
Plan.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which the Grantee should be aware with respect to the Grantee’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2011.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Grantee not rely on the information noted herein as
the only source of information relating to the consequences of the Grantee’s
participation in the Plan because the information may be out of date at the time
the Grantee acquires Shares or sells Shares acquired under the Plan.

In addition, the information is general in nature and may not apply to the
Grantee’s particular situation, and the Company is not in a position to assure
Grantee of any particular result. Accordingly, the Grantee is advised to seek
appropriate professional advice as to how the relevant laws in the Grantee’s
country may apply to the Grantee’s situation.

Finally, if the Grantee is a citizen or resident of a country other than that in
which he or she is currently working, is considered a citizen or resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Units are granted, the information contained herein
may not be applicable in the same manner to the Grantee. In addition, the
Company shall, in its sole discretion, determine to what extent the additional
terms and conditions included herein will apply to the Grantee under such
circumstances.

CHINA

Terms and Conditions

Immediate Sale of Shares Restriction

Notwithstanding any provision of the Plan or the Agreement to the contrary, due
to exchange control laws in China, all Shares acquired at vesting of the Units
will be sold on the Grantee’s

 

9



--------------------------------------------------------------------------------

behalf pursuant to this authorization as soon as practicable on or after the
vesting date. The Grantee will not be entitled to hold any Shares following
settlement. Instead, the Grantee will receive the sale proceeds less any
Tax-Related Items and broker’s fees or other costs of sale. The Grantee will be
responsible for all broker’s fees and other costs of sale, and the Grantee
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. Due to fluctuations in the Share
price and/or the US dollar exchange rate between the vesting date and (if later)
the date on which the Shares are sold, the sale proceeds may be more or less
than the market value of the Shares on the vesting date (which is the amount
relevant to determining the Tax-Related Items). The Grantee understands and
agrees that the Company is not responsible for the amount of any loss the
Grantee may incur and that the Company assumes no liability for any fluctuations
in the Share price and/or US dollar exchange rate.

Notifications

Exchange Control Information for the Grantees who are Residents of the People’s
Republic of China

The Grantee understands and agrees that, due to exchange control laws in China,
the Grantee will be required to immediately repatriate to China the cash
proceeds from the sale of any Shares acquired at vesting of the Units and any
dividends received in relation to the Shares. The Grantee further understands
that, under local law, such repatriation of the cash proceeds may need to be
effectuated through a special exchange control account established by the
Company or any Related Entity, and the Grantee hereby consents and agrees that
the proceeds from the sale of Shares acquired under the Plan and any dividends
received in relation to the Shares may be transferred to such special account
prior to being delivered to the Grantee. However, regardless of whether the
Company establishes a special account, the Grantee understands that he or she
must repatriate any cash proceeds to China and may not have the funds in an
off-shore account. The Grantee agrees to bear any currency fluctuation risk
between the time the Shares are sold or dividends are received and the time the
proceeds are distributed through any such special exchange account. The Grantee
further agree to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in China. This repatriation requirement will not apply to non-PRC
nationals.

 

10



--------------------------------------------------------------------------------

GERMANY

Notifications

Exchange Control Information

Cross-border payments in excess of €12,500 must be reported monthly. If the
Grantee uses a German bank to effect a cross-border payment in excess of €12,500
in connection with the sale of Shares or the receipt of dividends, the bank will
make the report. In this case, the Grantee will not have to report the
transaction. In addition, the Grantee must report any receivables or payables or
debts in foreign currency exceeding an amount of approximately €5,000,000 on a
monthly basis. Finally, the Grantee must report on an annual basis,
shareholdings exceeding 10% of the total voting capital of the Company.

INDIA

Notifications

Exchange Control Information.

The Grantee understands that he or she must repatriate the cash proceeds from
the sale of Shares to India and convert the proceeds into local currency within
90 days of receipt. The Grantee will receive a foreign inward remittance
certificate (“FIRC”) from the bank where the foreign currency is deposited. The
Grantee should maintain the FIRC as evidence of the repatriation of funds in the
event that the Reserve Bank of India, the Employer or the Company requests proof
of repatriation.

IRELAND

Notifications

Director Notification Requirement.

If the Grantee is a director, shadow director or secretary of an Irish Related
Entity, pursuant to Section 53 of the Irish Company Act 1990, the Grantee must
notify the Irish Related Entity in writing within five business days of
receiving or disposing of an interest in the Company (e.g., Units, Shares,
etc.), or within five business days of becoming aware of the event giving rise
to the notification requirement, or within five business days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of a spouse or minor
child whose interests will be attributed to the director, shadow director or
secretary.

 

11



--------------------------------------------------------------------------------

ISRAEL

Terms and Conditions

Securities Law Notification.

The offer of this Award does not constitute a public offering under Securities
Law, 1968.

Immediate Sale of Shares Restriction

Notwithstanding any provision of the Plan or the Agreement to the contrary, due
to tax considerations in Israel, all Shares acquired at vesting of the Units
will be sold on the Grantee’s behalf pursuant to this authorization as soon as
practicable on or after the vesting date. The Grantee will not be entitled to
hold any Shares following settlement. Instead, the Grantee will receive the sale
proceeds less any Tax-Related Items and broker’s fees or other costs of sale.
The Grantee will be responsible for all broker’s fees and other costs of sale,
and the Grantee agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. Due to
fluctuations in the Share price and/or the US dollar exchange rate between the
vesting date and (if later) the date on which the Shares are sold, the sale
proceeds may be more or less than the market value of the Shares on the vesting
date (which is the amount relevant to determining the Tax-Related Items). The
Grantee understands and agrees that the Company is not responsible for the
amount of any loss the Grantee may incur and that the Company assumes no
liability for any fluctuations in the Share price and/or US dollar exchange
rate.

ITALY

Terms and Conditions

Data Privacy

This provision replaces Section 13 or 14 (as applicable) of the Agreement:

The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described herein and any other Award grant materials by and among, as
applicable, the Grantee’s employer, the Company and any Related Entity for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that the Company or any
Related Entity may hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social security/insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company or any Related Entity, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

The Grantee understands that the Employer, the Company and any Related Entity
may hold certain personal information about the Grantee, including, without
limitation, the Grantee’s

 

12



--------------------------------------------------------------------------------

name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company or any Related Entity, details of all Units
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested, or outstanding in the Grantee’s favor, for the exclusive
purpose of implementing, managing and administering the Plan (“Data”) and in
compliance with Applicable Laws and regulations.

The Grantee also understands that providing the Company with Data is necessary
for the performance of the Plan and that the Grantee’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect the Grantee’s ability to participate in the Plan. The
Controller of personal data processing is Novellus Systems, Inc., with
registered offices at 4000 North First Street, San Jose, CA 95134, U.S.A., and,
pursuant to Legislative Decree no. 196/2003, its representative in Italy is
Novellus Systems Italy SrL with registered offices at Viale Bartolomeo Colleoni,
9, Centro Dirzionale Colleoni-Palazzo Sirio, 20041 Agrate Brianza (MI), Italy.

The Grantee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. The Grantee understands that Data
also may be transferred to an independent registered public accounting firm
engaged by the Company. The Grantee understands further that the Company and/or
any Related Entity will transfer Data among themselves as necessary for the
purposes of implementing, administering and managing the Grantee’s participation
in the Plan, and that the Company and/or any Related Entity may each further
transfer Data to third parties assisting the Company in implementation,
administration and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom the Grantee may elect to deposit
any Shares acquired under the Plan. Such recipients may receive, possess, use,
retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that these recipients may be located in or outside
of the European Economic Area, such as in the United States or elsewhere and in
locations that might not provide the same level of protection as intended under
Italian data privacy laws. Should the Company exercise its discretion in
suspending all necessary legal obligations connection with the management and
administration of the Plan, it will delete Data as soon as it has completed all
necessary legal obligations connected with the management and administration of
the Plan.

The Grantee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by Applicable Laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to Applicable Laws and regulations, does not require the Grantee’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration and

 

13



--------------------------------------------------------------------------------

management of the Plan. The Grantee understands that, pursuant to Section 7 of
the Legislative Decree no. 196/2003, he or she has a right, without limitation,
to access, delete, update, correct, or terminate, for legitimate reason, the
Data processing. Furthermore, the Grantee is aware that Data will not be used
for direct marketing purposes. In addition, Data provided can be reviewed and
questions or complaints may be addressed by contacting the Grantee’s stock
administration representative.

Plan Document Acknowledgment

The Grantee acknowledges having read and specifically and expressly approves the
following sections of the Agreement: Section 5 or 6, as applicable (“Taxes”);
Section 6 or 7, as applicable (“Nature of Grant”), Section 7 or 8, as applicable
(“No Advice Regarding Grant); Section 8 or 9, as applicable (“Entire Agreement:
Governing Law”); Section 10 or 11, as applicable (“Administration and
Interpretation”); Section 11 or 12, as applicable (“Venue and Jurisdiction”);
Section 15 or 16, as applicable (“Language”); Section 16 or 17, as applicable
(“Electronic Delivery”) and the above Data Privacy section included in this
Appendix.

Notifications

Exchange Control Information

The Grantee is required to report in his or her annual tax return: (a) any
transfer of cash or Shares to or from Italy exceeding €10,000 or the equivalent
amount in U.S. dollars; and (b) any foreign investments or investments exceeding
€10,000 held outside of Italy at the end of the calendar year if such
investments (including the Shares issued at vesting of the Units, proceeds from
the sale of Shares acquired under the Plan or the receipt of any dividends) may
result in income taxable in Italy, which will include reporting the Shares
issued at vesting of the Units if the fair market value of the Shares combined
with other foreign assets exceed €10,000, and (c) the amount of the transfers to
and from abroad that have had an impact during the calendar year on the
Grantee’s foreign investments or investments held outside of Italy. Under
certain circumstances, the Grantee may be exempt from the requirement under
(a) above if the transfer or investment is made through an authorized broker
resident in Italy.

JAPAN

There are no country-specific provisions.

KOREA

Notifications

Exchange Control Information.

Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares or the receipt of any dividends to repatriate the
proceeds to Korea within eighteen (18) months of the sale/receipt.

 

14



--------------------------------------------------------------------------------

MALAYSIA

Notifications

Director Notification Requirement.

If the Grantee is a director of a Malaysian Related Entity, the Grantee is
subject to certain notification requirements under the Malaysian Companies Act,
1965. Among these requirements is an obligation to notify the Malaysian
Subsidiary or affiliate in writing when the Grantee receives or disposes of an
interest (e.g., Units, Shares) in the Company or any Related Entity. These
notifications must be made within fourteen days of acquiring or disposing of any
interest in the Company or any Related Entity.

Insider Trading Notification.

The Grantee should be aware of the Malaysian insider trading rules, which may
impact the acquisition or disposal of Shares or rights to Shares under the Plan.
Under the Malaysian insider-trading rules, the Grantee is prohibited from
selling shares when he or she is in possession of information which is not
generally available and which the Grantee knows or should know will have a
material effect on the price of Shares once such information is generally
available.

NETHERLANDS

Notifications

Insider Trading Notification.

The Grantee should be aware of the Dutch insider trading rules which may impact
the sale of Shares acquired under the Plan. In particular, the Grantee may be
prohibited from effectuating certain share transactions if the Grantee has
inside information regarding the Company.

In accepting the grant of the Units, entering into the Agreement and
participating in the Plan, the Grantee acknowledges having read and understood
this notification and acknowledges that it is his or her responsibility to
comply with the following Dutch insider trading rules:

Under Article 5:56 of Dutch Financial Supervision Act, anyone who has “inside
information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
defined as knowledge of specific information concerning the issuing company to
which the securities relate or the trade in securities by such company, which
has not been made public and which, if published, would reasonably be expected
to affect the stock price, regardless of the development of the price. The
insider could be any employee of the Company or any Subsidiary who has inside
information as described herein.

Given the broad scope of the definition of “inside information,” certain
employees of the Company or any Subsidiary or affiliate (including a Grantee
pursuant to the Plan) who are resident in the Netherlands may have inside
information and, thus, would be prohibited from

 

15



--------------------------------------------------------------------------------

effectuating a transaction in securities in the Netherlands at a time when the
employee has such inside information.

If it is uncertain whether the insider trading rules apply to the Grantee, the
Company recommends that the Grantee should consult with his or her own legal
advisor. Please note that the Company cannot be held liable if the Grantee
violates the Dutch insider rules. The Grantee is responsible for ensuring
compliance with these rules.

SINGAPORE

Notifications

Securities Law Information.

The grant of the Units is being made pursuant to the “Qualifying Person”
exemption under section 273(1)(f) of the Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”). The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. The Grantee should note
that the Units are subject to section 257 of the SFA and the Grantee will not be
able to make (i) any subsequent sale of the Shares in Singapore or (ii) any
offer of such subsequent sale of the Shares subject to the Units in Singapore,
unless such sale or offer in is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA (Chapter 289,
2006 Ed.).

Director Notification Obligation.

If the Grantee is a director, associate director or shadow director of a
Singapore Subsidiary or affiliate of the Company, the Grantee is subject to
certain notification requirements under the Singapore Companies Act, regardless
of whether he or she is a Singapore resident or employed in Singapore. Among
these requirements is an obligation to notify the Singapore Subsidiary or
affiliate in writing of an interest (e.g., Units under the Plan, Shares) in the
Company or any related companies within two days of (i) its acquisition or
disposal, (ii) any change in a previously disclosed interest (e.g., when the
Units vest), or (iii) becoming a director.

SWITZERLAND

Notifications

Securities Law Information.

The grant of the Award is considered a private offering in Switzerland and is
therefore not subject to securities registration in Switzerland.

 

16



--------------------------------------------------------------------------------

TAIWAN

Notifications

Securities Law Information.

This offer of Units and the Shares to be issued pursuant to the Plan is
available only for employees of the Company and its Subsidiaries and affiliates.
It is not a public offer of securities by a Taiwanese company; therefore, it is
exempt from registration in Taiwan.

Exchange Control Information.

The Grantee may acquire and remit foreign currency (including proceeds from the
sale of Shares) into Taiwan up to US$5,000,000 per year without justification.

If the transaction amount is TWD$500,000 or more in a single transaction, the
Grantee must submit a Foreign Exchange Transaction Form and also provide
supporting documentation to the satisfaction of the remitting bank. If the
transaction amount is US$500,000 or more, the Grantee must also provide
additional supporting documentation to the satisfaction of the remitting bank.

VIETNAM

Terms and Conditions

Settlement of Units in Cash Only

Due to local regulatory requirements, Units granted to the Grantee in Vietnam
shall not be paid out in Shares but shall be paid in cash only (less any
applicable Tax-Related Items) and do not provide any right for the Grantee to
receive Shares, notwithstanding any discretion contained in the Plan, or any
provision in this Agreement to the contrary. Such amounts shall be paid out in
the U.S. dollar equivalent to the Shares and shall be converted into local
currency and paid to the Grantee as soon as practicable following the vesting
event set forth in Section 3(a) above. For clarification sake, any fractional
Units remaining after the Award is fully vested shall be discarded and shall not
be paid out in cash.

UNITED STATES

There are no country-specific provisions.

 

17